Exhibit 10.2


 



Published CUSIP Number: 37943VAR4


AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of February 28, 2014


among
GLOBAL PAYMENTS INC.,
The Other Borrowers Party Hereto,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer


and


The Other Lenders Party Hereto




MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, FIFTH THIRD SECURITIES,
INC.,
PNC CAPITAL MARKETS LLC,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
and
TD SECURITIES (USA) LLC,
as Joint Lead Arrangers


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Book Manager




FIFTH THIRD BANK, AN OHIO BANKING CORPORATION,
PNC BANK, NATIONAL ASSOCIATION,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
and
TD BANK, N.A.,
as Syndication Agents




BARCLAYS BANK, PLC,
COMPASS BANK,
REGIONS BANK
and
SUNTRUST BANK
as Documentation Agents


 


--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
 
 
Page
ARTICLE I DEFINITIONS AND ACCOUNTING
TERMS...........................................................
1
 
1.01
Defined
Terms..............................................................................................................
1
 
1.02
Other Interpretive
Provisions.......................................................................................
26
 
1.03
Accounting Terms
.......................................................................................................
27
 
1.04
Rounding......................................................................................................................
28
 
1.05
Exchange Rates; Currency Equivalents;
Rates............................................................
28
 
1.06
Additional Alternative
Currencies................................................................................
28
 
1.07
Change of
Currency......................................................................................................
29
 
1.08
Times of
Day................................................................................................................
30
 
1.09
Letter of Credit
Amounts..............................................................................................
30
 
 
 
 
ARTICLE II THE COMMITMENTS AND CREDIT
EXTENSIONS.............................................
30
 
2.01
Revolving
Loans...........................................................................................................
30
 
2.02
Borrowings, Conversions and
Continuations...............................................................
30
 
2.03
Letters of
Credit............................................................................................................
32
 
2.04
Swing Line
Loans.........................................................................................................
41
 
2.05
Prepayments................................................................................................................
44
 
2.06
Repayment of
Loans.....................................................................................................
45
 
2.07
Termination or Reduction of Aggregate Revolving
Commitments.............................
45
 
2.08
Interest..........................................................................................................................
46
 
2.09
Fees..............................................................................................................................
46
 
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.......
47
 
2.11
Evidence of
Debt.........................................................................................................
47
 
2.12
Payments Generally; Administrative Agent’s
Clawback.............................................
48
 
2.13
Sharing of Payments by
Lenders.................................................................................
50
 
2.14
Cash
Collateral............................................................................................................
51
 
2.15
Defaulting
Lenders......................................................................................................
52
 
2.16
Designated
Borrowers..................................................................................................
54
 
 
 
 
ARTICLE III TAXES, YIELD PROTECTION AND
ILLEGALITY..............................................
55
 
3.01
Taxes............................................................................................................................
55
 
3.02
Illegality.......................................................................................................................
60
 
3.03
Inability to Determine
Rates.......................................................................................
61
 
3.04
Increased
Costs.............................................................................................................
61
 
3.05
Compensation for
Losses..............................................................................................
63
 
3.06
Mitigation Obligations; Replacement of
Lenders........................................................
64
 
3.07
Survival........................................................................................................................
64
 
 
 
 
ARTICLE IV CONDITIONS
PRECEDENT...................................................................................
64
 
4.01
Conditions to Effectiveness and Initial Credit
Extension.............................................
64
 
4.02
Conditions to all Credit
Extensions..............................................................................
66
 
 
 
 
ARTICLE V REPRESENTATIONS AND
WARRANTIES.............................................................
67


i

--------------------------------------------------------------------------------


 
5.01
Organization;
Powers...................................................................................................
67
 
5.02
Authorization;
Enforceability.......................................................................................
67
 
5.03
Governmental Approvals; No
Conflicts.......................................................................
67
 
5.04
Financial Condition; No Material Adverse
Change.....................................................
68
 
5.05
Properties.....................................................................................................................
68
 
5.06
Litigation and Environmental
Matters.........................................................................
68
 
5.07
Compliance with Laws and
Agreements......................................................................
68
 
5.08
Investment Company
Status........................................................................................
69
 
5.09
Taxes.............................................................................................................................
69
 
5.10
ERISA...........................................................................................................................
69
 
5.11
Subsidiaries...................................................................................................................
69
 
5.12
Margin
Securities..........................................................................................................
69
 
5.13
Disclosure.....................................................................................................................
69
 
5.14
Taxpayer Identification Number; Other Identifying
Information................................
69
 
5.14
OFAC............................................................................................................................
69
 
 
 
 
ARTICLE VI AFFIRMATIVE
COVENANTS.................................................................................
70
 
6.01
Financial Statements and Other
Information................................................................
70
 
6.02
Notices of Material
Events...........................................................................................
72
 
6.03
Maintenance of
Existence............................................................................................
72
 
6.04
Payment of
Obligations................................................................................................
72
 
6.05
Maintenance of Properties;
Insurance..........................................................................
73
 
6.06
Books and Records; Inspection
Rights.........................................................................
73
 
6.07
Compliance with
Laws.................................................................................................
73
 
6.08
Use of
Proceeds............................................................................................................
73
 
6.09
Additional
Guarantors..................................................................................................
73
 
6.10
PayPros
Acquisition......................................................................................................
74
 
 
 
 
ARTICLE VII NEGATIVE
COVENANTS......................................................................................
74
 
7.01
Subsidiary
Indebtedness...............................................................................................
74
 
7.02
Liens.............................................................................................................................
75
 
7.03
Consolidations, Mergers and Sales of
Assets...............................................................
76
 
7.04
Lines of
Business.........................................................................................................
77
 
7.05
Transactions with
Affiliates..........................................................................................
77
 
7.06
[Reserved].....................................................................................................................
77
 
7.07
Accounting
Changes....................................................................................................
77
 
7.08
Leverage
Ratio.............................................................................................................
78
 
7.09
Fixed Charge Coverage
Ratio......................................................................................
78
 
7.10
Sanctions......................................................................................................................
78
 
 
 
 
ARTICLE VIII EVENTS OF DEFAULT AND
REMEDIES...........................................................
78
 
8.01
Events of
Default..........................................................................................................
78
 
8.02
Application of
Funds....................................................................................................
80
 
 
 
 
ARTICLE IX ADMINISTRATIVE
AGENT....................................................................................
81
 
9.01
Appointment and
Authority..........................................................................................
81


ii

--------------------------------------------------------------------------------


 
9.02
Rights as a
Lender.........................................................................................................
82
 
9.03
Exculpatory
Provisions.................................................................................................
82
 
9.04
Reliance by Administrative
Agent................................................................................
83
 
9.05
Delegation of
Duties.....................................................................................................
83
 
9.06
Resignation of Administrative
Agent...........................................................................
83
 
9.07
Non-Reliance on Administrative Agent and Other
Lenders.........................................
85
 
9.08
No Other Duties,
Etc....................................................................................................
85
 
9.09
Administrative Agent May File Proofs of
Claim........................................................
85
 
9.10
Guaranty
Matters..........................................................................................................
86
 
9.11
Related Swap
Agreements...........................................................................................
86
 
 
 
 
ARTICLE X
MISCELLANEOUS....................................................................................................
86
 
10.01
Amendments,
Etc.........................................................................................................
86
 
10.02
Notices; Effectiveness; Electronic
Communication....................................................
88
 
10.03
No Waiver; Cumulative Remedies;
Enforcement.......................................................
90
 
10.04
Expenses; Indemnity; Damage
Waiver........................................................................
91
 
10.05
Payments Set
Aside......................................................................................................
93
 
10.06
Successors and
Assigns................................................................................................
93
 
10.07
Treatment of Certain Information;
Confidentiality......................................................
97
 
10.08
Right of
Setoff..............................................................................................................
98
 
10.09
Interest Rate
Limitation................................................................................................
98
 
10.10
Counterparts; Integration; Effectiveness; Amendment and
Restatement.....................
99
 
10.11
Survival of Representations and
Warranties................................................................
99
 
10.12
Severability..................................................................................................................
99
 
10.13
Replacement of
Lenders...............................................................................................
100
 
10.14
Governing Law; Jurisdiction;
Etc................................................................................
100
 
10.15
Waiver of Jury
Trial.....................................................................................................
102
 
10.16
No Advisory or Fiduciary
Responsibility....................................................................
102
 
10.17
Electronic Execution of Assignments and Certain Other
Documents..........................
102
 
10.18
USA PATRIOT
Act.......................................................................................................
102
 
10.19
Judgment
Currency.......................................................................................................
103
 
 
 
 
SIGNATURES....................................................................................................................................
S-1




iii

--------------------------------------------------------------------------------


SCHEDULES
 
 
1.01
Existing Letters of Credit
 
 
2.01
Revolving Commitments and Applicable Percentages
 
 
5.11
Subsidiaries
 
 
7.01
Existing Indebtedness
 
 
7.02
Existing Liens
 
 
10.02
Administrative Agent’s Office; Certain Addresses for Notices
 
 
 
 
 
EXHIBITS
 
 
Form of
 
 
A-1
Loan Notice
 
 
A-2
Swing Line Loan Notice
 
 
B-1
Revolving Note (Domestic)
 
 
B-2
Revolving Note (Foreign)
 
 
B-3
Swing Line Note
 
 
C
Compliance Certificate
 
 
D
Assignment and Assumption
 
 
E
Amended and Restated Subsidiary Guaranty
 
 
F
Borrower Request and Assumption Agreement
 
 
G
Borrower Notice
 
 
H
Amended and Restated Company Guaranty
 
 
I
Form of U.S. Tax Compliance Certificates
 
 
J
Form of Guaranteed Party Designation Notice
 




iv

--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
February 28, 2014, among GLOBAL PAYMENTS INC., a Georgia corporation (the
“Company”), the other Borrowers from time to time party hereto, each Lender
(defined below) from time to time party hereto, and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.


The Borrowers are party to a certain Credit Agreement dated as of December 7,
2010 with certain Lenders and Bank of America, N.A., as administrative agent for
such Lenders (as amended, supplemented or otherwise modified from time to time
until (but not including) the date of this Agreement, the "2010
Credit Agreement").


The parties to this Agreement desire to amend the 2010 Credit Agreement as set
forth herein and to restate the 2010 Credit Agreement in its entirety to read as
follows. This Agreement is not a novation of the 2010 Credit Agreement.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:


“Acquired Entity” means the assets, in the case of an acquisition of assets, or
Equity Interests (or, if the context requires, the Person that is the issuer of
such Equity Interests), in the case of an acquisition of Equity Interests,
acquired by the Company or any of its Subsidiaries pursuant to an Acquisition.


“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Person (i)
acquires any going business or all or substantially all of the assets of any
firm, corporation, partnership, limited liability company or division or other
business unit or segment thereof, whether through purchase of assets, merger or
otherwise, or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership or
limited liability company.


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any
of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through

1

--------------------------------------------------------------------------------


one or more intermediaries, Controls or is Controlled by or is under common
Control with the Person specified.


“Aggregate Revolving Commitments” means the aggregate Revolving Commitments of
all the Lenders. The aggregate principal amount of the Aggregate Revolving
Commitments in effect on the Closing Date is ONE BILLION DOLLARS
($1,000,000,000).


“Agreement” means this Amended and Restated Credit Agreement.


“Alternative Currency” means, with respect to Revolving Loans and Letters of
Credit, each of Euro, Sterling, Canadian Dollars and each other currency (other
than Dollars) that is approved in accordance with Section 1.06.


“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.


“Applicable Percentage” means, with respect to any Lender at any time, with
respect to such Lender’s Revolving Commitment, the percentage of the Aggregate
Revolving Commitments represented by such Lender’s Revolving Commitment at such
time, subject to adjustment as provided in Section 2.15; provided that if the
commitment of each Lender to make Revolving Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
8.02 or if the Aggregate Revolving Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.


“Applicable Rate” means the following percentages per annum, based upon the
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.01(c):
Pricing
 
Eurocurrency
Base
Commitment Fee
Level
Leverage Ratio
Rate Loans and Letter of Credit Fees
Rate Loans
1
< 0.75 to 1.0
1.000%
0.000%
0.125%
 
 
 
 
 
2
≥ 0.75 to 1.0 but < 1.25 to 1.0
1.125%
0.125%
0.150%
 
 
 
 
 
3
≥ 1.25 to 1.0 but < 1.75 to 1.0
1.250%
0.250%
0.175%
 
 
 
 
 
4
≥ 1.75 to 1.0 but < 2.25 to 1.0
1.500%
0.500%
0.200%
 
 
 
 
 
5
≥ 2.25 to 1.0 but < 2.75 to 1.0
1.750%
0.750%
0.250%
 
 
 
 
 
6
≥ 2.75 to 1.0
2.000%
1.000%
0.300%



Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become

2

--------------------------------------------------------------------------------


effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.01(c); provided that
if a Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Lenders, Pricing Level 6 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered. Subject to the
proviso in the immediately preceding sentence, (a) the Applicable Rate in effect
from the Closing Date through the first Business Day immediately following the
earlier of (i) the date a Compliance Certificate is delivered pursuant to
Section 6.01(c) for the Fiscal Quarter of the Company ending February 28, 2014
and (ii) the date a Compliance Certificate is delivered pursuant to Section 6.09
in connection with the closing of the PayPros Acquisition, shall be determined
based upon Pricing Level 4 and (b) in the event a Compliance Certificate is
delivered pursuant to Section 6.01(c) for the Fiscal Quarter of the Company
ending February 28, 2014 prior to the closing of the PayPros Acquisition, the
Applicable Rate in effect from the closing date of the PayPros Acquisition
through the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 6.01(c) for the Fiscal Quarter of
the Company in which such Acquisition was consummated, shall be determined based
upon the Pricing Level corresponding to the Leverage Ratio (calculated on a pro
forma basis after giving effect to the PayPros Acquisition) set forth in such
Compliance Certificate. Notwithstanding anything to the contrary contained in
this definition, the determination of the Applicable Rate for any period (other
than the period addressed in clause (a) of the immediately preceding sentence)
shall be subject to the provisions of Section 2.10(b).


“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, Fifth
Third Securities, Inc., PNC Capital Markets LLC, The Bank of Tokyo-Mitsubishi
UFJ, Ltd. and TD Securities (USA) LLC in their capacity as joint lead arrangers
and MLPFS in its capacity as sole book manager.


“Asset Sale” means the sale (including any transaction that has the economic
effect of a sale), transfer or other disposition (by way of merger or otherwise,
including sales in connection with a sale and leaseback transaction, or as a
result of any condemnation or casualty in respect of property) by the Company or
any Subsidiary to any Person other than a Credit Party, of (a) any Equity
Interests of any Subsidiary, or (b) any other assets of the Company or any
Subsidiary (other than inventory licenses and sublicenses granted in the
ordinary course of business, obsolete or worn out assets, scrap, cash
equivalents, and marketable securities, in each case disposed of in the ordinary
course of business), except sales, transfers or other dispositions of any assets
in one transaction or a series of related transactions having a value not in
excess of $10,000,000.



3

--------------------------------------------------------------------------------


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended May 31, 2013, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.


“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments in
their entirety pursuant to Section 2.07, and (c) the date of termination of the
commitment of each Lender to make Revolving Loans and of the obligation of the
L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.


“Bank of America” means Bank of America, N.A. and its successors.


“Bank Subsidiary” means any Subsidiary that is a bank, limited purpose bank, or
similarly
regulated Person.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 0.50%, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate” and (c) the Eurocurrency Base Rate plus 1%. The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.


“BIN/ISO Agreements” means (a) any sponsorship, depository, processing or
similar agreement with a bank or financial institution providing for the use of
such bank or financial institution’s BIN or ICA (or similar mechanism) to clear
credit card transactions through one or more card associations, or (b) any
agreement with any independent sales organization or similar entity related to,
or providing for, payments processing to merchant customers.


“Board” means the Board of Governors of the Federal Reserve System of the United
States.


“Borrower” means each of the Company and any Designated Borrower that is
identified on
Schedule 5.11 as a Borrower or becomes a Borrower under the terms of Section
2.16.


“Borrower Materials” has the meaning specified in Section 6.01.


“Borrowing” means each of the following: (a) a borrowing of Swing Line Loans
pursuant to Section 2.04 and (b) a borrowing consisting of simultaneous Loans of
the same Type, in the same currency and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to Section
2.01.

4

--------------------------------------------------------------------------------




“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:


(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;


(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;


(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and


(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.


“Canadian Dollars” means the lawful currency of Canada.


“Canadian Receivables” means the accounts receivable of Global Payments Direct
generated in the ordinary course of business of its merchant processing business
in Canada, including VISA receivables, debit card receivables, merchant
charge-back receivables and merchant business receivables (relating to fees owed
to Global Payments Direct by its Canadian VISA merchants) generated in
connection with such business.


“Canadian Receivables Collateral” means, collectively, the Canadian Receivables,
the accounts maintained by Global Payments Direct with Canadian Imperial Bank of
Commerce and into which are deposited only proceeds of the Canadian Receivables
and other sums anticipated for use in connection with the settlement of the
Canadian Receivables, and any foreign exchange hedging contracts entered into by
Global Payments Direct in order to mitigate foreign currency exchange risk
arising in respect of obligations under the Canadian Receivables Credit
Facility, together with all products and proceeds of the foregoing.


“Canadian Receivables Credit Facility” means the documents evidencing the credit
facility made available to Global Payments Direct by Canadian Imperial Bank of
Commerce providing for short-term advances to Global Payments Direct made in
respect of the Canadian Receivables, with the obligations of Global Payments
Direct under such credit facility to be Guaranteed by the Company and certain
Subsidiaries, together with any refinancings or replacements of such credit
facility and any amendments or modifications of such credit facility or
refinancing or replacement, in each case to the extent any such

5

--------------------------------------------------------------------------------


refinancing, replacement, amendment or modification is not on terms or otherwise
less favorable in any material respect to the Lenders or the Administrative
Agent.


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the L/C
Issuer. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.


“Change in Control” means the occurrence of one or more of the following events:
(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any entity, organization or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of 50% or more of the
outstanding shares of the voting stock of the Company; (b) during any period of
up to 12 months, individuals who at the beginning of such 12 month period were
directors of the Company (together with any new directors whose election or
nomination for election by the Company’s board of directors was approved by a
vote of at least two-thirds of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason (other than death,
disability or voluntary retirement not for reasons related to an actual or
proposed change of control) to constitute at least a majority of the directors
of the Company then in office); (c) the Company ceases to own (directly or
indirectly) 100% of the outstanding shares of the voting stock of each
Designated Borrower; or (d) the occurrence of any sale, lease, exchange or other
transfer (in a single transaction or series of related transactions) of all or
substantially all of the assets of the Company to any Person or “group” (as
defined above).


“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.


“Closing Date” means February 28, 2014.


“Code” means the United States Internal Revenue Code of 1986, as amended.


“Commitment Fee” has the meaning specified in Section 2.09(a).

6

--------------------------------------------------------------------------------




“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).


“Company” has the meaning specified in the introductory paragraph hereto.


“Company Guaranty” means the Amended and Restated Company Guaranty substantially
in the form of Exhibit H (including any and all supplements thereto) executed
and delivered by the Company, in favor of the Administrative Agent, the Lenders
and the Swap Providers.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by
net income (however denominated) or that are franchise Taxes or branch profits
Taxes).


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit
Extension.


“Credit Parties” means, collectively, each Borrower and each Guarantor.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.


“Defaulting Lender” means, subject to Section 2.15(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent

7

--------------------------------------------------------------------------------


to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Company, to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(d)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.


“Designated Borrower” means any Subsidiary that has been designated as a
Borrower pursuant to the terms hereof and that has not ceased to be a Borrower
pursuant to the terms hereof.


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.


“Designated Subsidiaries” means the non-wholly owned Subsidiaries of the Company
that are subject to an encumbrance or restriction pursuant to an agreement
between the Company or the applicable Subsidiary with the Person (other than any
Affiliate of the Company) owning the minority of the outstanding Equity
Interests in such non-wholly owned Subsidiary of the Company requiring the
consent of such Person prior to (a) paying dividends or making any other
distributions on any of its Equity Interests, (b) paying any amounts owing to
the Company or any of its Subsidiaries or (iii) granting any Liens on any of its
assets to secure any of the Obligations.


“Dollar” and “$” mean lawful money of the United States.


“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political
subdivision of the United States.


“EBITDA” means, for any period, the sum of the following (without duplication)
in each case determined on a consolidated basis in accordance with GAAP: (a)
with respect to the Company and its Subsidiaries (excluding any Persons or
assets that became Acquired Entities at any time during such period),

8

--------------------------------------------------------------------------------


the sum of Net Income for such period plus (1) each of the following for such
period (to the extent included in determining Net Income): (i) federal, state,
local and foreign income, value added and similar taxes, (ii) depreciation,
(iii) amortization, (iv) Interest Expense; (v) extraordinary losses incurred
other than in the ordinary course of business, (vi) Non-Cash Items to the extent
such Non-Cash Items do not represent an accrual or reserve for a future cash
expenditure, charge or loss; and (vii) Non-Recurring Items in an amount not to
exceed, for any period of determination, the Non-Recurring Cash Items Charge
Limit; minus (2) each of the following for such period (to the extent deducted
in determining Net Income): (i) extraordinary gains realized other than in the
ordinary course of business; and (ii) non-cash income or gains plus (3) with
respect to each Acquisition, cost synergies (net of continued associated
expenses) that, as of the date of calculation with respect to such period, are
anticipated by the Company in good faith to be realized within 12 months
following such Acquisition; provided that (A) such cost synergies are factually
supportable, (B) such cost synergies are reasonably acceptable to the
Administrative Agent and (C) the aggregate amount of such adjustments under this
clause (a)(3) taken into account in determining EBITDA for any period of
determination shall not exceed an aggregate amount equal to 10% of the EBITDA
attributable to the property acquired (or the property of the Person acquired)
in such Acquisition and (b) “EBITDA” of any Persons or assets that became
Acquired Entities at any time during such period, calculated on a pro forma
basis for such Acquired Entities for the entire period in a manner otherwise
consistent with this definition and the definitions referred to herein.


“EBITR” means, for the Company and its Subsidiaries for any period, an amount
equal to the sum of each of the following for such period (without duplication)
in each case determined on a consolidated basis in accordance with GAAP: (a)
EBITDA (excluding “EBITDA” of Acquired Entities as described in clause (b) of
the definition of EBITDA) plus (b) Lease Expense, minus (c) depreciation and
amortization.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under
Section 10.06(b)(ii) and (iv) (subject to such consents, if any, as may be
required under Section 10.06(b)(ii)).


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with

9

--------------------------------------------------------------------------------


the Company, is treated as a single employer under Section 414(b) or (c) of the
Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under
Section 414 of the Code.


“ERISA Event” means (a) any Reportable Event; (b) the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.


“Euro” and “EUR” mean the single currency of the Participating Member States.


“Eurocurrency Base Rate” means:


(a) for any Interest Period with respect to a Eurocurrency Rate Loan:


(i) in the case of Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or, if not available, a comparable or successor rate, which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
(in such case, the “LIBOR Rate”) at or about
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for deposits in the relevant currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period;


(ii) in the case of Eurocurrency Rate Loan denominated in Canadian Dollars, the
rate per annum equal to the Canadian Dealer Offered Rate (“CDOR”), or, if not
available, a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) (in such case, the
“CDOR Rate”) at or about
10:00a.m. (Toronto, Ontario time) on the Rate Determination Date with a term
equivalent to such Interest Period;


(iii) in the case of any Eurocurrency Rate Loan denominated in any other
Non-LIBOR Quoted Currency (other than those specified above), the rate
designated and disclosed to the Company in writing with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the Lenders pursuant to Section 1.06; and


(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at about 11:00 a.m., London time
determined two Business

10

--------------------------------------------------------------------------------


Days prior to such date for Dollar deposits for a term of one month commencing
that day;


provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice and disclosed to the Company prior
to such application; provided, further that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied as otherwise reasonably determined by the Administrative
Agent and disclosed to the Company prior to such application.


“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, a
rate per annum determined by the Administrative Agent pursuant to the following
formula:


Eurocurrency Rate = Eurocurrency Base Rate     
1.00 - Eurocurrency Reserve Percentage


“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.


“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
“Eurocurrency Rate”. Eurocurrency Rate Loans may be denominated in Dollars or in
an Alternative Currency. All Loans denominated in Alternative Currencies must be
Eurocurrency Rate Loans.


“Event of Default” has the meaning specified in Section 8.01.


“Excluded Domestic Subsidiary” means any Domestic Subsidiary that is a
disregarded entity separate from its owner for U.S. federal income tax purposes
that is owned directly by a “controlled foreign corporation” within the meaning
of Section 957 of the Code.


“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Credit Party of such Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act (or the application or official
interpretation thereof) by virtue of such Credit Party’s failure for any reason
to constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to Section 22 of the Company
Guaranty and Section 24 of the Subsidiary Guaranty and any and all guarantees of
such Credit Party’s Swap Obligations by other Credit Parties) at the time the
Guaranty of such Credit Party becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a Master Agreement governing more
than one Swap Agreement, such exclusion shall apply to only the portion of such
Swap Obligation that is attributable to Swap Agreements for which such Guaranty
is or becomes illegal.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes

11

--------------------------------------------------------------------------------


imposed on amounts payable to or for the account of such Lender with respectto
an applicable interest in a Loan or Revolving Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Revolving Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
3.01(a)(iii) or 3.01(c), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.


“Existing Credit Agreements” means (a) the 2010 Credit Agreement and (b) the
2012 Credit Agreement.


“Existing Letters of Credit” means the standby letters of credit described on
Schedule 1.01.


“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.


“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Bank of America on such day on such transactions as reasonably
determined by the Administrative Agent.


“Fee Letter” means the letter agreement, dated February 4, 2014, among the
Company, the
Administrative Agent and MLPFS.


“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or
controller of the Company or any other Credit Party, as applicable.


“Fiscal Quarter” means any fiscal quarter of the Company.


“Fiscal Year” means any fiscal year of the Company.


“Fixed Charges” means, without duplication, for the Company and its Subsidiaries
for any period, the sum of each of the following for such period: (a) Interest
Expense, and (b) Lease Expense.


“Foreign Lender” means a Lender that is not a U.S. Person. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.


“Foreign Subsidiary” means any Subsidiary of the Company other than a Domestic
Subsidiary.


“Foreign Subsidiary Borrower” means each Borrower that is a Foreign Subsidiary.



12

--------------------------------------------------------------------------------


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Funding Indemnity Letter” means a letter by and among the Company and the
Administrative Agent, on behalf of the Lenders, entered into on or prior to the
date that is three Business Days prior to the Closing Date pursuant to which the
Company agrees to compensate the Lenders for certain losses, costs or expenses
incurred by such Lender as a result of any failure for any reason to make the
Loan Borrowings on the date set forth therein, in the form agreed to by the
parties thereto.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Global Payments Acquisition Corporation 2” is a Luxembourg société à
responsabilité limitée, with a share capital of EUR 1,660,669.-, having its
registered office at 6C, rue Gabriel Lippmann, L-5365
Munsbach, Grand-Duchy of Luxembourg, and registered with the Registre de
Commerce et des Sociétés,
Luxembourg under number B 139.629.


“Global Payments Acquisition PS 1 - Global Payments Direct” is a Luxembourg
société en nom collectif, with a share capital of EUR 862,094.-, having its
registered office at 6C, rue Gabriel Lippmann, L-5365 Munsbach, Grand-Duchy of
Luxembourg, and registered with the Registre de Commerce et des Sociétés,
Luxembourg under number B 139.804.


“Global Payments Direct” means Global Payments Direct, Inc., a New York
corporation.


“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, the Financial Conduct Authority, the Prudential Regulation
Authority and any supra-national bodies such as the European Union or the
European Central Bank).


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial

13

--------------------------------------------------------------------------------


statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation; provided, that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business.


“Guaranteed Party Designation Notice” shall mean a notice from any Swap Provider
substantially in the form of Exhibit J.


“Guarantors” means the collective reference to (a) each Subsidiary (other than a
Bank Subsidiary) that qualifies as a Significant Subsidiary as provided herein
and each additional Subsidiary that executes and delivers to the Administrative
Agent a Subsidiary Guaranty Supplement pursuant to Section 6.09 and (b) with
respect to (i) Obligations of the Designated Borrowers, (ii) Obligations under
any Related Swap Agreement and (iii) any Swap Obligation of a Specified Credit
Party (determined before giving effect to Sections 3 and 22 of the Company
Guaranty and Sections 3 and 24 of the Subsidiary Guaranty) under the Guaranty,
the Company.


“Guaranty” means the Company Guaranty and the Subsidiary Guaranty.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Honor Date” has the meaning set forth in Section 2.03(c).


“IFRS” means international accounting standards within the meaning of IAS
Regulation
1606/2002 to the extent applicable to the relevant financial statements
delivered under or referred to herein.


“Indebtedness” of any Person means, without duplication, (a) obligations of such
Person for borrowed money, (b) obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (c) obligations of such Person
in respect of the deferred purchase price of property or services (other than
trade payables incurred in the ordinary course of business on terms customary in
the trade), (d) obligations of such Person under any conditional sale or other
title retention agreement(s) relating to property acquired by such Person, (e)
Capital Lease Obligations of such Person, (f) obligations, contingent or
otherwise, of such Person in respect of letters of credit, acceptances or
similar extensions of credit, (g) Guarantees by such Person of the type of
indebtedness described in clauses (a) through (f) above, (h) all indebtedness of
a third party secured by any lien on property owned by such Person, whether or
not such indebtedness has been assumed by such Person, (i) all obligations of
such Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Equity Interests of such Person, and (j) off-balance sheet
liability retained in connection with asset securitization programs, synthetic
leases, sale and leaseback transactions or other similar obligations arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheet of such Person and its Subsidiaries. “Indebtedness”
shall not include (i) Settlement Obligations or any contingent obligations under
surety bonds or similar obligations incurred in the ordinary course of business
or (ii) any liabilities of a Bank Subsidiary for, or in respect of, deposits
received by such Bank Subsidiary.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and

14

--------------------------------------------------------------------------------


(b) to the extent not otherwise described in clause (a), Other Taxes.


“Indemnitees” has the meaning specified in Section 10.04(b).


“Information” has the meaning specified in Section 10.07.


“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multi-national or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how processes and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds in damages therefrom.


“Interest Expense” means, for the Company and its Subsidiaries for any period
determined on a consolidated basis in accordance with GAAP (without
duplication), total interest expense, including without limitation the interest
component of any payments in respect of Capital Lease Obligations (whether
capitalized or expensed) during such period (whether or not actually paid during
such period).


“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each February, May, August and November, and the Maturity Date.


“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one week or one,
two, three or six months thereafter (in each case, subject to availability), as
selected by the applicable Borrower in its Loan Notice or such other period that
is twelve months or less requested by the applicable Borrower and consented to
by all the Lenders required to fund or maintain a portion of such Loan; provided
that:


(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;


(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and


(c) no Interest Period shall extend beyond the Maturity Date.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

15

--------------------------------------------------------------------------------


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.


“Lease Expense” for any period, the aggregate amount of fixed and contingent
rentals payable by the Company and its Subsidiaries with respect to leases of
real and personal property (excluding Capital Lease Obligations) determined on a
consolidated basis in accordance with GAAP for such period.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans. All L/C Borrowings shall be
denominated in Dollars.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or
extension of the expiry date thereof, or the increase of the amount thereof.


“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.


“L/C Obligations” means, as at any date of determination, the sum of (a) the
aggregate amount available to be drawn under all outstanding Letters of Credit
plus (b) the aggregate of all Unreimbursed Amounts, including all L/C
Borrowings. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.


“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, as the context requires,
includes the Swing Line Lender.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.


“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the
Existing Letters of Credit. Letters of Credit may be issued in Dollars or in an
Alternative Currency.


“Letter of Credit Application” means an application and agreement for the
issuance or
amendment of a letter of credit in the form from time to time in use by the L/C
Issuer.

16

--------------------------------------------------------------------------------




“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.03(h).


“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $100,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.


“Leverage Ratio” means, as of the end of any Fiscal Quarter, the ratio of Total
Debt of the Company and its Subsidiaries as of such date to EBITDA of the
Company and its Subsidiaries for such Fiscal Quarter and the immediately
preceding three Fiscal Quarters.


“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.


“LIBOR Quoted Currency” means Dollars, Euros, Sterling and any other Alternative
Currency for which there is a published LIBOR rate, in each case as long as
there is a published LIBOR rate with respect thereto.


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.


“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a
Revolving Loan or Swing Line Loan.


“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Subsidiary
Guaranty, any Subsidiary Guaranty Supplements, the Company Guaranty, each Issuer
Document, the Funding Indemnity Letter, each Borrower Request and Assumption
Agreement, and all other documents and agreements contemplated hereby and
executed by the Company or any Subsidiary of the Company in favor of the
Administrative Agent or any Lender.


“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one
Type to the other, or (c) a continuation of Eurocurrency Rate Loans, in each
case pursuant to Section
2.02(a), which, if in writing, shall be substantially in the form of Exhibit
A-1.


“Master Agreement” means any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, together with any
related schedules.


“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, results of operations, business, or properties of the Company and its
Subsidiaries taken as a whole, (b) the rights and remedies of the Administrative
Agent or the Lenders under the Loan Documents, or the ability of any of the
Credit Parties to perform its obligations under the Loan Documents to which it
is a party (such obligations to include,

17

--------------------------------------------------------------------------------


without limitation, payment of the Obligations and observance and performance of
the covenants set forth in Articles VI and VII hereof), as applicable, or (c)
the legality, validity or enforceability of any Loan Document.


“Material Indebtedness” means (a) Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Company and its Subsidiaries in an aggregate principal amount exceeding
$50,000,000 or (b) the Term Loan Agreement. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Company or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Company or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.


“Material Subsidiary” means each Subsidiary that, as of the most recent Fiscal
Quarter, for the period of four consecutive Fiscal Quarters then ended, for
which financial statements have been delivered, or are required to have been
delivered, pursuant to Section 6.01, contributed more than ten percent (10%) of
the Company’s consolidated revenues for such period. Such determinations shall
be made with respect to Subsidiaries at each time that the financial statements
for the Company and its Subsidiaries are delivered, or are required to be
delivered, pursuant to Section 6.01, provided that if a Person becomes a
Subsidiary pursuant to or in connection with an Acquisition, then such
determination shall be made as of the date such Acquisition is consummated,
based on the financial statements of such Person for its most recent quarter end
(for the four fiscal quarters then ended) for which financial statements are
available (which may be unaudited). Notwithstanding anything to the contrary
contained herein, no Bank Subsidiary shall be a “Material Subsidiary”.


“Maturity Date” means February 28, 2019; provided that if such date is not a
Business Day, the
Maturity Date shall be the next preceding Business Day.


“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section
2.14(a)(i), (a)(ii) or (a)(iii), an amount equal to 103% of the Outstanding
Amount of all L/C Obligations, and (c) otherwise, an amount determined by the
Administrative Agent and the L/C Issuer in their sole
discretion.


“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“Net Income” means, for any period, net income of the Company and its
consolidated Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP, but excluding therefrom (to the extent included therein):
any net income of Designated Subsidiaries and any equity interests in the net
income of joint ventures or other Persons that are not Subsidiaries, in each
case to the extent such net income not actually paid in cash, and the Company or
its Subsidiaries do not have the ability to cause such net income to be paid in
cash, to the Company or its Subsidiaries (other than Designated Subsidiaries)
with respect to such period.


“Net Worth” means, as of any date, total shareholders’ equity reflected on the
consolidated
balance sheet of the Company and its Subsidiaries as of such date prepared in
accordance with GAAP.

18

--------------------------------------------------------------------------------




“Non-Cash Items” means, for any period, an accounting item that does not impact
cash, including without limitation, the non-cash portions of gains, losses,
stock based compensation expense, asset impairments, restructuring charges,
extraordinary items, unusual items, and the cumulative effect of changes in
accounting principles.


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.




“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.


“Non-Recurring Cash Items Charge Limit” means during any Fiscal Year, an amount
equal to three percent (3%) of the Net Worth of the Borrower and its
Subsidiaries as of the end of the immediately preceding Fiscal Year.


“Non-Recurring Items” means, for any period, an accounting item that impacts
cash in the current period or any future period and is generally non-recurring
in nature, including without limitation, losses, asset impairments,
restructuring charges, extraordinary items, unusual items, and the cumulative
effect of changes in accounting principles.


“Notes” means the Revolving Notes and/or the Swing Line Loan Notes, individually
or collectively, as appropriate.


“Obligations” means, collectively, all unpaid principal of and accrued and
unpaid interest on all Loans or Letters of Credit, accrued and unpaid fees, and
expenses, reimbursements, indemnities and other obligations of any Credit Party
to the Lenders or to any Lender, the L/C Issuer, the Administrative Agent or any
Indemnitee hereunder arising under this Agreement or any other Loan Document,
and all amounts payable by any Borrower under any Related Swap Agreement, and
including interest and fees that accrue after the commencement by or against any
Credit Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding; provided, however,
that the “Obligations” of a Credit Party shall exclude any Excluded Swap
Obligations with respect to such Credit Party.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the
Treasury.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.



19

--------------------------------------------------------------------------------


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than
connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).


“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the outstanding amount of such L/C Obligations
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Company of Unreimbursed
Amounts.


“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the Administrative Agent, the L/C Issuer, or the
Swing Line Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.


“Participant” has the meaning specified in Section 10.06(d).


“Participant Register” has the meaning specified in Section 10.06(d).


“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.


“PayPros Acquisition” means the Acquisition by the Company or one of its
Subsidiaries of
Payment Processing, Inc.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and
any successor entity performing similar functions.


“Permitted Encumbrances” means:


(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 6.04;


(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other

20

--------------------------------------------------------------------------------


like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not Indebtedness, which do not in the aggregate
materially impair the use thereof in the operation of the business;


(c) pledges and deposits made in the ordinary course of business in compliance
with
workers’ compensation, unemployment insurance and other social security laws or
regulations;


(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;


(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VIII; and


(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing
Indebtedness.


“Permitted Pari Passu Indebtedness” means senior secured indebtedness of the
Company or any Guarantor providing for Liens securing such indebtedness and the
Obligations as described in this Agreement on a pari passu basis with respect to
all assets serving as collateral for such indebtedness and the Obligations, and
providing for guaranties of such indebtedness by no Subsidiaries of the Company
or any Guarantor other than Guarantors under this Agreement, and if such
indebtedness is secured by Liens, subject in all respects to an intercreditor
agreement negotiated in good faith by the Administrative Agent acting on behalf
of the Lenders and the holders of such indebtedness or such holders’ trustee,
agent, or other representative, and making provisions for, among other things,
the sharing of proceeds of collateral and amounts received or collected from
guarantors in connection with such indebtedness and the Obligations.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Platform” has the meaning specified in Section 6.01.


“PMP” means a professional market party (professionele marktpartij) as defined
in the Dutch
Financial Supervision Act (Wet op het financieel toezicht) as amended from time
to time.


“Public Lender” has the meaning specified in Section 6.01.


“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market

21

--------------------------------------------------------------------------------


practice is not administratively feasible for the Administrative Agent, such
other day as otherwise reasonably determined by the Administrative Agent).


“Recipient” means the Administrative Agent, the L/C Issuer, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Credit Party hereunder.


“Register” has the meaning specified in Section 10.06(c).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Related Swap Agreement” means any Swap Agreement that is entered into by and
between a Borrower and a Swap Provider. For the avoidance of doubt, a holder of
Obligations in respect of Related Swap Agreements shall be subject to the last
paragraph of Section 8.02 and Section 9.11.


“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.


“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than 50% of (a) the unfunded Revolving Commitments, the
outstanding Loans, L/C Obligations and participations therein or (b) if the
Revolving Commitments have been terminated, the outstanding Loans, L/C
Obligations and participations therein. The unfunded Revolving Commitments of,
and the outstanding Loans held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders; provided
that the amount of any participation in any Swing Line Loan and Unreimbursed
Amounts that such Defaulting Lender has failed to fund that have not been
reallocated to and funded by another Lender shall be deemed to be held by the
Lender that is the Swing Line Lender or L/C Issuer, as the case may be, in
making such determination.


“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall reasonably determine or
the Required Lenders shall reasonably require; and (b) with respect to any
Letter of Credit, each of the following: (i) each date of issuance of a Letter
of Credit denominated in an Alternative Currency, (ii) each date of an amendment
of any such Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the L/C Issuer under any Letter of Credit denominated in an Alternative
Currency, and (iv) such additional dates as the Administrative Agent or the L/C
Issuer shall reasonably determine or the Required Lenders shall reasonably
require.


“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans

22

--------------------------------------------------------------------------------


to the Borrowers pursuant to Section 2.01, (b) purchase participations in L/C
Obligations and (c) purchase participations in Swing Line Loans, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be increased or decreased from time to time in accordance with this
Agreement.


“Revolving Exposure” means the aggregate Outstanding Amount of the Revolving
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans.


“Revolving Loan” has the meaning specified in Section 2.01(a).


“Revolving Note” has the meaning specified in Section 2.11(a).


“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
reasonably determined by the Administrative Agent or the L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.


“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Settlement” means the transfer of cash or other property with respect to any
credit or debit card charge, check or other instrument, electronic funds
transfer, or other type of paper-based or electronic payment, transfer, or
charge transaction for which a Person acts as a processor, remitter, funds
recipient or funds transmitter in the ordinary course of its business.


“Settlement Asset” means any cash, receivable or other property, including a
Settlement Receivable, due or conveyed to a Person in consideration for a
Settlement made or arranged, or to be made or arranged, by such Person or an
Affiliate of such Person.


“Settlement Obligations” means any payment or reimbursement obligation in
respect of a
Settlement Payment.


“Settlement Lien” means a Lien securing obligations arising under or related to
any Settlement or Settlement Obligation that attaches to (i) Settlement Assets
(including any assignment of Settlement Assets in consideration of Settlement
Payments), (ii) any intraday and overnight overdraft and automated clearing
house exposure or asset specifically related to Settlement Assets, (iii) loss
reserve accounts specifically related to Settlement Assets, (iv) merchant
suspense funds specifically related to Settlement Assets, (v) rights under any
BIN/ISO Agreement or fees paid or payable under any BIN/ISO Agreement or (vi)
the Canadian Receivables Collateral.


“Settlement Payment” means the transfer, or contractual undertaking (including
by automated clearing house transaction) to effect a transfer, of cash or other
property to effect a Settlement.


“Settlement Receivable” means any general intangible, payment intangible, or
instrument

23

--------------------------------------------------------------------------------


representing or reflecting an obligation to make payments to or for the benefit
of a Person in consideration for a Settlement made or arranged, or to be made or
arranged, by such Person.


“Significant Subsidiary” means each wholly owned Domestic Subsidiary that, as of
the most recent Fiscal Quarter, for the period of four consecutive Fiscal
Quarters then ended, for which financial statements have been delivered, or are
required to have been delivered, pursuant to Section 6.01, contributed more than
one percent (1%) (on a consolidated basis) of the Company’s consolidated
revenues for such period. Such determinations shall be made with respect to
Subsidiaries at each time that the financial statements for the Company and its
Subsidiaries are delivered, or are required to be delivered, pursuant to Section
6.01, provided that if a Person becomes a Subsidiary pursuant to or in
connection with an Acquisition, then such determination shall be made as of the
date such Acquisition is consummated, based on the financial statements of such
Person for its most recent quarter end (for the four fiscal quarters then ended)
for which financial statements are available (which may be unaudited).


“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country (a) that is a member of the Organization for Economic
Cooperation and Development at such time and (b) is located in North America or
Europe.


“Specified Credit Party” means any Credit Party that is not an “eligible
contract participant”
under the Commodity Exchange Act.


“Spot Rate” for an Alternative Currency means the rate determined by the
Administrative Agent or the L/C Issuer, as applicable, to be the rate quoted by
the Administrative Agent or the L/C Issuer, as applicable, as the spot rate for
the purchase by such Person of such Alternative Currency with Dollars through
its principal foreign exchange trading office at approximately 11:00 a.m. London
time on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent or the L/C
Issuer may obtain such spot rate from another financial institution designated
by the Administrative Agent or the L/C Issuer if the Administrative Agent or the
L/C Issuer, as applicable, does not have as of the date of determination a spot
buying rate for any such Alternative Currency; and provided further that the L/C
Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.


“Sterling” and “£” mean the lawful currency of the United Kingdom.


“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent, or by the
parent and one or more subsidiaries of the parent, and the accounts of which
would be consolidated with those of the parent in the parent’s consolidated
financial statements if such financial statements were prepared in accordance
with GAAP as of such date. Unless otherwise specified, all references herein to
a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries
of the Company.


“Subsidiary Guarantors” means each Subsidiary that is at any time a party to the
Subsidiary Guaranty, whether on the Closing Date, pursuant to the execution and
delivery to the Administrative Agent of a Subsidiary Guaranty Supplement
pursuant to Section 6.09, or otherwise.



24

--------------------------------------------------------------------------------


“Subsidiary Guaranty” means the Amended and Restated Subsidiary Guaranty
substantially in the form of Exhibit E (including any and all supplements
thereto) executed and delivered by the Subsidiary Guarantors, in favor of the
Administrative Agent, the Lenders and the Swap Providers.


“Subsidiary Guaranty Supplement” means each Supplement substantially in the form
of Annex I
to the Subsidiary Guaranty executed and delivered by a Subsidiary pursuant to
Section 6.09.


“Surety Indemnification Obligations” means all obligations of the Company or any
Subsidiary to indemnify any issuers for amounts required to be paid under any
surety bonds issued by such issuers and posted in accordance with applicable
legal requirements with any Governmental Authority at the request and for the
use of the Company or any Subsidiary in the ordinary course of its business.


“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.


“Swap Obligation” means with respect to any Credit Party any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Swap Provider” means any Person that, at the time it enters into a Swap
Agreement is a Lender
or an Affiliate of a Lender, in its capacity as a party to such Swap Agreement.


“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B-1.


“Swing Line Note” has the meaning specified in Section 2.12(a).


“Swing Line Sublimit” means an amount equal to the lesser of (a) $100,000,000
and (b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.


“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November
19, 2007.


“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings

25

--------------------------------------------------------------------------------


(including backup withholding), assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.


“Term Loan Agreement” means that certain Term Loan Agreement, dated as of the
Closing Date, among the Company and Global Payments Direct, as borrowers, the
lenders party thereto and Bank of America, as administrative agent.


“Total Debt” means at any date, all Indebtedness of the Company and its
Subsidiaries measured on a consolidated basis as of such date (excluding
therefrom, however, without duplication, (a) Guarantees of Indebtedness of such
Person or any of its Subsidiaries, respectively, by such Person or any such
Subsidiary and (b) any obligations in respect of Swap Agreements).


“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.


“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the borrowing of Loans, the use of the proceeds thereof.


“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.


“United Kingdom” and “UK” mean the United Kingdom of Great Britain and Northern
Ireland.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“2010 Credit Agreement” has the meaning set forth in the recitals hereto.


“2012 Credit Agreement” means that certain Term Loan Agreement, dated as of
September 28,
2012 among the Company, the lenders party thereto and Bank of America, as
administrative agent.


1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan
Document, unless otherwise specified herein or in such other Loan Document:


(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other

26

--------------------------------------------------------------------------------


document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03 Accounting Terms.


(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.


(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Company or the Required Lenders shall
so request, the Administrative Agent, the Lenders and the Company shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Company shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.


(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB Interpretation No. 46 - Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.



27

--------------------------------------------------------------------------------


1.04 Rounding.


Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated in accordance with this Agreement and, if
necessary, by carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).


1.05 Exchange Rates; Currency Equivalents; Rates.


(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Credit Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.


(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
rounded upward to the nearest 1000 units), as reasonably determined by the
Administrative Agent or the L/C Issuer, as the case may be.


(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.


1.06 Additional Alternative Currencies.


(a) The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “LIBOR Quoted Currency” or “Non-LIBOR
Quoted Currency”; provided that such requested currency is a lawful currency
(other than Dollars) that is readily available and freely transferable and
convertible into Dollars. In the case of any such request with respect to the
making of Eurocurrency Rate Loans, such request shall be subject to the approval
of the Administrative Agent and the Lenders; and in the case of any such request
with respect to the issuance of Letters of Credit, such request shall be subject
to the approval of the Administrative Agent and the L/C Issuer.


(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 15 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Lender thereof; and in the case of any such request pertaining to Letters of

28

--------------------------------------------------------------------------------


Credit, the Administrative Agent shall promptly notify the L/C Issuer thereof.
Each Lender (in the case of any such request pertaining to Eurocurrency Rate
Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., seven
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.


(c) Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders consent
to making Eurocurrency Rate Loans in such requested currency and the
Administrative Agent and such Lenders reasonably determine that a Eurocurrency
Base Rate is available to be used for such requested currency, the
Administrative Agent shall so notify the Company and (i) the Administrative
Agent, such Lenders and the Company may amend the definition of Eurocurrency
Base Rate for any Non-LIBOR Quoted Currency to the extent necessary to add the
applicable Eurocurrency Base Rate for such currency and (ii) to the extent the
definition of Eurocurrency Base Rate reflects the appropriate interest rate for
such currency or has been amended to reflect the appropriate rate for such
currency, such currency shall thereupon be deemed for all purposes to be a LIBOR
Quoted Currency or a Non-LIBOR Quoted Currency, as applicable, for purposes of
any Borrowings of Eurocurrency Rate Loans. If the Administrative Agent and the
L/C Issuer consent to the issuance of Letters of Credit in such requested
currency, the Administrative Agent shall so notify the Company and (A) the
Administrative Agent, the L/C Issuer and the Company may amend the definition of
Eurocurrency Base Rate for any Non- LIBOR Quoted Currency to the extent
necessary to add the applicable Eurocurrency Base Rate for such currency and (B)
to the extent the definition of Eurocurrency Base Rate reflects the appropriate
interest rate for such currency or has been amended to reflect the appropriate
rate for such currency, such currency shall thereupon be deemed for all purposes
to be a LIBOR Quoted Currency or a Non-LIBOR Quoted Currency, as applicable, for
purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.06, the Administrative Agent shall promptly so notify the Company.


1.07 Change of Currency.


(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.


(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as agreed to by the Administrative Agent and the Company from
time to time to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.



29

--------------------------------------------------------------------------------


(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as agreed to by the Administrative Agent and the Company
from time to time to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.


1.08 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).


1.09 Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.


ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01 Revolving Loans.


Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Loan”) to the Borrowers in
Dollars and one or more Alternative Currencies from time to time on any Business
Day during the Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of such Lender’s Revolving Commitment; provided,
however, that after giving effect to any Borrowing of Revolving Loans, (i) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments and (ii) the aggregate Revolving Exposure of any Lender shall not
exceed such Lender’s Revolving Commitment. Within the limits of each Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Revolving Loans may be Base Rate Loans or
Eurocurrency Rate Loans, or a combination thereof, as further provided herein.


2.02 Borrowings, Conversions and Continuations.


(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the applicable
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than (i) 11:00 a.m. on the requested date of any Borrowings of Base Rate
Loans, (ii) 1:00 p.m. three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, and (iii) 11:00 a.m. four Business
Days prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in any Alternative Currency (or five
Business Days in the case of a Special Notice Currency); provided, however, that
if such Borrower wishes to request Eurocurrency Rate Loans having an Interest
Period other than one week, one, two, three or six months in duration as
provided in the definition of “Interest Period,” the applicable notice must be
received by the Administrative Agent not later than (i) 1:00 p.m. four Business
Days prior to the requested date of such Borrowing, conversion or continuation
of Eurocurrency

30

--------------------------------------------------------------------------------


Rate Loans denominated in Dollars, or (ii) 11:00 a.m. five Business Days prior
to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in any Alternative Currency, whereupon the
Administrative Agent shall give prompt notice to the applicable Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them. In the case of a request pursuant to the proviso in the preceding
sentence, not later than (i) 1:00 p.m. three Business Days before the requested
date of such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Dollars, or (ii) 11:00 a.m. four Business Days prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in any Alternative Currency, the Administrative Agent
shall notify such Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the applicable Lenders.
Each telephonic notice by the applicable Borrower pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Loan Notice, appropriately completed and signed by a Financial Officer.
Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof. Each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Loan Notice (whether telephonic or written) shall specify (i)
whether such Borrower is requesting a Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Eurocurrency Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto, and (vi) the currency of the Loans to be
Borrowed. If the applicable Borrower fails to specify a Type of Loan in a Loan
Notice or if such Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans; provided, however, that in the case of a failure to timely
request a continuation of Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurocurrency Rate Loans in such Alternative Currency
with an Interest Period of one month. Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the applicable
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month. No Loan may be
converted into or continued as a Loan denominated in a different currency. The
initial Borrowing from any Lender and any initial L/C Credit Extension by the
L/C Issuer, to any Borrower governed by the laws of The Netherlands shall exceed
EUR 100,000 (or its equivalent in another currency) or such other amount as a
result of which such Lender or the L/C Issuer qualifies as a PMP.


(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each applicable Lender of the amount (and currency) of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the applicable Borrower, the Administrative Agent
shall notify each applicable Lender of the details of any automatic conversion
to Base Rate Loans or continuation of Loans denominated in an Alternative
Currency, in each case as described in the preceding subsection. In the case of
a Borrowing, each applicable Lender shall make the amount of its Loan available
to the Administrative Agent in Same Day Funds at the Administrative Agent’s
Office for the applicable currency not later than (i) 1:00 p.m., in the case of
any Loan denominated in Dollars or (ii) the Applicable Time specified by the
Administrative Agent in the case of any Loan denominated in an Alternative
Currency, in each case on the Business Day specified in the applicable Loan
Notice. Upon satisfaction of the applicable conditions set forth in Sections
4.02 (and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to

31

--------------------------------------------------------------------------------


the applicable Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of such Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by such Borrower; provided, however, that if, on
the date of a Borrowing of Revolving Loans, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings and second, shall be made available
to such Borrower as provided above. Each Lender, at its option, may make any
Eurocurrency Rate Loans by causing any domestic or, if such Loan is denominated
in an Alternative Currency, foreign branch or Affiliate of such Lender to make
such Eurocurrency Rate Loan (and in the case of an Affiliate, the provisions of
Sections 3.01, 3.02, 3.03, 3.04 and 3.05 shall apply to such Affiliate to the
same extent as they apply to such Lender).


(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, at the
request of the Required Lenders or the Administrative Agent, no Loans may be
requested as, converted to or, if such Loan is denominated in Dollars, continued
as Eurocurrency Rate Loans. During the existence of an Event of Default,
Eurocurrency Rate Loans denominated in an Alternative Currency may be maintained
and at the end of the Interest Period with respect thereto shall automatically
be continued as Eurocurrency Rate Loans in such Alternative Currency with an
Interest Period of one month.


(d) The Administrative Agent shall promptly notify the applicable Borrower and
the applicable Lenders of the interest rate applicable to any Interest Period
for Eurocurrency Rate Loans upon determination of such interest rate. At any
time that Base Rate Loans are outstanding, the Administrative Agent shall notify
the Company and the Lenders of any change in Bank of America’s prime rate used
in determining the Base Rate promptly following the public announcement of such
change.


(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than twelve Interest Periods in effect with respect to the Loans.


2.03 Letters of Credit.


(a) The Letter of Credit Commitment.


(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or one or more Alternative Currencies for the
account of the Company or any of its Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Company or its Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (y) the aggregate Revolving Exposure of any Lender shall
not exceed such Lender’s Revolving Commitment and (z) the Outstanding Amount of
the L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request
by the Company or any Borrower for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by the Company

32

--------------------------------------------------------------------------------


or such Borrower that the L/C Credit Extension so requested complies with the
conditions set forth in the proviso to the preceding sentence. Within the
foregoing limits, and subject to the terms and conditions hereof, the Company’s
and the applicable Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Company or such Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.


(ii) The L/C Issuer shall not issue any Letter of Credit if:


(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders under which such Letter of Credit is to
be issued have approved such expiry date; or


(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.


(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:


(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;


(B) the issuance of such Letter of Credit would violate one or more material
policies of the L/C Issuer applicable to letters of credit generally applied on
a consistent basis to similarly situated letter of credit applicants;


(C) except as otherwise agreed by the Administrative Agent and the
L/C Issuer, such Letter of Credit is in an initial stated amount less than
$10,000;


(D) such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency;


(E) except in the case of a Letter of Credit to be denominated in Dollars,
Euros, Sterling and Canadian Dollars, the L/C Issuer does not as of the issuance
date of the requested Letter of Credit issue Letters of Credit in the requested
currency; or


(F) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory

33

--------------------------------------------------------------------------------


to the L/C Issuer (in its reasonable discretion) with the applicable Borrowers
or such Defaulting Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(b)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.


(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.


(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.


(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.


(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.


(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the applicable Borrower delivered to the L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Financial Officer of such Borrower. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
L/C Issuer, by personal delivery or by any other means acceptable to the L/C
Issuer. Such Letter of Credit Application must be received by the L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least two (2) Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof (and in the absence of
specification of currency shall be deemed to be a request for a Letter of Credit
denominated in Dollars); (C) the expiry date thereof; (D) the name and address
of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment;

34

--------------------------------------------------------------------------------


and (D) such other matters as the L/C Issuer may require. Additionally, the
applicable Borrower shall furnish to the L/C Issuer and the Administrative Agent
such other documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any Issuer Documents, as the L/C Issuer
or the Administrative Agent may require.


(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the applicable Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Credit Party, at
least two Business Days prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Company or the applicable Subsidiary or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Letter of Credit.


(iii) If a Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer agrees to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non- Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the L/C Issuer, the applicable Borrower
shall not be required to make a specific request to the L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date from the Administrative
Agent, any Lender or any Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each case directing the
L/C Issuer not to permit such extension.



35

--------------------------------------------------------------------------------


(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the applicable Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(c) Drawings and Reimbursements; Funding of Participations.


(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the applicable
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the applicable Borrower shall reimburse
the L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the applicable Borrower shall have notified the L/C Issuer promptly
following receipt of the notice of drawing that such Borrower will reimburse the
L/C Issuer in Dollars. In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Alternative Currency, the L/C
Issuer shall notify the applicable Borrower of the Dollar Equivalent of the
amount of the drawing promptly following the determination thereof. Not later
than 1:00 p.m. on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in Dollars, or the Applicable Time on the date of any
payment by the L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), the applicable Borrower
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing and in the applicable currency; provided
that such Borrower has received notice of such payment by
11:00 a.m., or two hours prior to the Applicable Time with respect to a Letter
of Credit to be reimbursed in an Alternative Currency, on such Honor Date, and
if such Borrower receives notice of such payment after such time, such Borrower
shall make such payment not later than 11:00 a.m., or the Applicable Time with
respect to a Letter of Credit to be reimbursed in an Alternative Currency, on
the Business Day following receipt of such notice (together with interest
thereon). In the event that (A) a drawing denominated in an Alternative Currency
is to be reimbursed in Dollars pursuant to the second sentence in this Section
2.03(c)(i) and (B) the Dollar amount paid by the applicable Borrower, whether on
the Honor Date (as a result of an error in calculating the Dollar amount to be
paid by the applicable Borrower, but in any event, not as a result of any
intraday fluctuation in a currency exchange rate) or after the Honor Date, shall
not be adequate on the date of that payment to purchase in accordance with
normal banking procedures a sum denominated in the Alternative Currency equal to
the drawing, such Borrower agrees, as a separate and independent obligation, to
indemnify the L/C Issuer for the loss resulting from its inability on that date
to purchase the Alternative Currency in the full amount of the drawing. If the
applicable Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable

36

--------------------------------------------------------------------------------


Percentage thereof. In such event, the Company shall be deemed to have requested
a Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 or the prior notice required therefor for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Revolving Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice). Any notice given by the
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.


(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) to the Administrative Agent for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for dollar-denominated payments in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Company in such amount. The Administrative Agent
shall remit the funds so received to the L/C Issuer in Dollars.


(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied, the Company shall be deemed to have incurred from the L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.


(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.


(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by a Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrowers to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.



37

--------------------------------------------------------------------------------


(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the Overnight Rate. A certificate of the L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.


(d) Repayment of Participations.


(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from a Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.


(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.


(e) Obligations Absolute. The obligation of each Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:


(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;


(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;



38

--------------------------------------------------------------------------------


(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of any Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice any Borrower;


(v) honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;


(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the ISP;


(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;


(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to any Borrower or any Subsidiary or in the
relevant currency markets generally; or


(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.


The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will immediately notify the L/C Issuer. The applicable Borrower
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.


(f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is

39

--------------------------------------------------------------------------------


not intended to, and shall not, preclude such Borrower’s pursuing such rights
and remedies as it may have against the beneficiary or transferee at law or
under any other agreement. None of the L/C Issuer, the Administrative Agent, any
of their respective Related Parties nor any correspondent, participant or
assignee of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (ix) of Section 2.03(e); provided, however,
that anything in such clauses to the contrary notwithstanding, a Borrower may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to such
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by such Borrower which such
Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit unless the L/C Issuer is prevented or prohibited from so paying as a
result of any order or directive of any court or other Governmental Authority.
In furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary and reasonably
acceptable to the beneficiary.


(g) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the applicable Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to any
Borrower for, and the L/C Issuer’s rights and remedies any the Borrower shall
not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any Law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such Law or practice.


(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Lender in accordance, subject to Section 2.15, with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the Dollar Equivalent
of the daily maximum amount available to be drawn under such Letter of Credit.
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. Letter of Credit Fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.


(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.

40

--------------------------------------------------------------------------------


The Company shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Fee Letter, computed on the Dollar Equivalent of the actual daily maximum
amount available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit) and on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the first
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09. In addition, the Company
shall pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.


(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the applicable Borrower shall be obligated
to reimburse the L/C Issuer hereunder for any and all drawings under such Letter
of Credit. Each Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the such
Borrower, and that such Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries.


2.04 Swing Line Loans.


(a) Swing Line Facility. Subject to the terms and conditions set forth herein,
the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to the Company in Dollars from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit; provided,
however, that (i) after giving effect to any Swing Line Loan, (A) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments and
(B) the aggregate Revolving Exposure of any Lender shall not exceed such
Lender’s Revolving Commitment, (ii) the Company shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan and (iii) the
Swing Line Lender shall not be under any obligation to make any Swing Line Loan
if it shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Company may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. Each Swing Line
Loan shall be a Base Rate Loan. Immediately upon the making of a Swing Line
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.


(b) Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
the Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be

41

--------------------------------------------------------------------------------


borrowed, which shall be a minimum principal amount of $500,000 and integral
multiples of $100,000 in excess thereof, and (ii) the requested borrowing date,
which shall be a Business Day. Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Financial Officer of the Company. Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed
Borrowing of Swing Line Loans (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Company.


(c) Refinancing of Swing Line Loans.


(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Company (which hereby irrevocably requests and authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the conditions set forth in Section 4.02 (other than
the delivery of a Loan Notice) and provided that, after giving effect to such
Borrowing, the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments. The Swing Line Lender shall furnish the Company with a
copy of the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Company in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.


(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.


(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i),

42

--------------------------------------------------------------------------------


the Swing Line Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the Overnight Rate. A certificate of the Swing Line Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.


(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swing Line Loans, together with interest as provided herein.


(d) Repayment of Participations.


(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by the Swing
Line Lender.


(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Effective Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.


(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Revolving Loans that are Base Rate Loans or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.



43

--------------------------------------------------------------------------------


(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.


2.05 Prepayments.


(a) Optional Prepayments.


(i) Any Borrower may, upon notice from such Borrower to the Administrative
Agent, at any time or from time to time voluntarily prepay Revolving Loans in
whole or in part without premium or penalty; provided, in each case, that (x)
such notice must be received by the Administrative Agent not later than (A) 1:00
p.m. three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Dollars, (B) 11:00 a.m. four Business Days prior to any
date of prepayment of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (C) 11:00 a.m. on the date of prepayment of Base Rate Loans; (y)
any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (z) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment, the Loans to be prepaid, and the Type(s)
of Loans to be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each applicable Lender of its receipt of each such notice, and of the amount of
such Lender’s Applicable Percentage of such prepayment. If such notice is given
by a Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.15, each such prepayment shall be
applied to the Loans of the applicable Lenders in accordance with their
respective Applicable Percentages.


(ii) Swing Line Loans. The Company may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Company, the
Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.


(b) Mandatory Prepayments of Loans.

44

--------------------------------------------------------------------------------


(i) Revolving Commitments. If for any reason, including exchange rate
fluctuations, the Total Revolving Outstandings at any time exceed the Aggregate
Revolving Commitments then in effect, the Borrowers shall promptly following
notice from the Administrative Agent prepay Revolving Loans and/or the Swing
Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount
equal to such excess; provided, however, that the Borrowers shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(b)(i) unless after the prepayment in full of the Revolving Loans and the
Swing Line Loans the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments then in effect.


(ii) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to Section 2.05(b)(i) shall be applied to Revolving Loans and Swing
Line Loans and (after all Revolving Loans and Swing Line Loans have been repaid)
to Cash Collateralize L/C Obligations;


Within the parameters of the applications set forth above, prepayments shall be
applied as directed by the Company. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.


2.06 Repayment of Loans.


(a) Revolving Loans. The Borrowers shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Revolving Loans outstanding on such
date.


(b) Swing Line Loans. The Company shall repay each Swing Line Loan on the
earlier to occur of (i) the date within two (2) Business Days of demand therefor
by the Swing Line Lender and (ii) the Maturity Date.


2.07 Termination or Reduction of Aggregate Revolving Commitments.


(a) The Company may, upon notice to the Administrative Agent, (i) terminate the
Aggregate Revolving Commitments, (ii) from time to time permanently reduce the
Letter of Credit Sublimit and/or the Swing Line Sublimit or (iii) from time to
time permanently reduce the Aggregate Revolving Commitments to an amount not
less than the Outstanding Amount of Revolving Loans, Swing Line Loans and L/C
Obligations; provided that (A) any such notice shall be received by the
Administrative Agent not later than 12:00 noon three (3) Business Days prior to
the date of termination or reduction, (B) any such partial reduction shall be in
an aggregate amount of $2,000,000 or any whole multiple of $1,000,000 in excess
thereof and (C) the Company shall not terminate or reduce (x) (1) the Aggregate
Revolving Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Outstandings would exceed the
Aggregate Revolving Commitments, (2) the Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (3) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit.


(b) Notice. The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, the Swing Line
Sublimit or the Aggregate Revolving Commitments under this Section 2.07. Upon
any reduction of the Aggregate Revolving Commitments, the Revolving Commitment
of each Lender shall be reduced

45

--------------------------------------------------------------------------------


by such Lender’s Applicable Percentage of such reduction amount. All fees in
respect of the Aggregate Revolving Commitments accrued until the effective date
of any termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.


2.08 Interest.


(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the sum of (A) the Base Rate plus the Applicable Rate minus (B) the
Commitment Fee.


(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.


(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.


2.09 Fees.


In addition to certain fees described in subsections (h) and (i) of Section
2.03:


(a) Commitment Fee. The Company shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) at a rate per annum equal to the product
of (i) the Applicable Rate times (ii) the actual daily amount by which the
Aggregate Revolving Commitments exceed the sum of (y) the Outstanding Amount of
Revolving Loans and (z) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.15. The Commitment Fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the first Business Day of after the end of

46

--------------------------------------------------------------------------------


each March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date. The Commitment Fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. For purposes of clarification, Swing
Line Loans shall not be considered outstanding for purposes of determining the
unused portion of the Aggregate Revolving Commitments.


(b) The Company shall pay (i) to the Arrangers and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Fee Letter, and (ii) to the Lenders, in Dollars, such fees, if
any, as shall have been separately agreed upon in writing in the amounts and at
the times so specified. All such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.


2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.


(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
if market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.


(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Leverage Ratio as calculated by the Company as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the Company shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Company under the Bankruptcy Code of the
United States or other applicable Debtor Relief Law, automatically and without
further action by the Administrative Agent or any Lender), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent or any
Lender, as the case may be, under Article VIII. The Company’s obligations under
this paragraph shall survive the termination of all commitments and the
repayment of all Obligations hereunder.


2.11 Evidence of Debt.


(a) The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrowers and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligations of the Borrowers
hereunder to pay any amount owing with respect to their

47

--------------------------------------------------------------------------------


respective Obligations. In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender to a Borrower made through the Administrative Agent, such
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a promissory note, which shall evidence such Lender’s Loans to such
Borrower in addition to such accounts or records. Each such promissory note
shall (i) in the case of Revolving Loans, be in the form of (x) Exhibit B-1 with
respect to the Company or any other Borrower that is a Domestic Subsidiary and
(y) Exhibit B-2 with respect to any Borrower that is a Foreign Subsidiary
Borrower (each a “Revolving Note”) and (ii) in the case of Swing Line Loans, be
in the form of Exhibit B-3 (a “Swing Line Note”). Each Lender may attach
schedules to a Note and endorse thereon the date, Type (if applicable), amount,
currency and maturity of its Loans and payments with respect thereto.


(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans, as applicable. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.


2.12 Payments Generally; Administrative Agent’s Clawback .


(a) General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in Alternative
Currencies, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in Alternative
Currencies shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in the applicable Alternative Currency and in Same
Day Funds not later than the Applicable Time on the dates specified herein. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. Except as may otherwise be
provided in the definition of “Interest Period”, if any payment to be made by
any Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

48

--------------------------------------------------------------------------------


(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans, in the case of Loans denominated in Dollars or, in the case of Loans
denominated in Alternative Currencies, in accordance with such market practice,
in each case, as applicable. If such Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
such Borrower shall be without prejudice to any claim such Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.


(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.


A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Borrowing set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.



49

--------------------------------------------------------------------------------


(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).


(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:


(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).


Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.



50

--------------------------------------------------------------------------------


2.14 Cash Collateral.


(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Company shall be
required to provide Cash Collateral pursuant to Section 8.01 or (iv) there shall
exist a Defaulting Lender, the Company shall immediately (in the case of clause
(iii) above) or within one Business Day (in all other cases) following any
request by the Administrative Agent or the L/C Issuer provide Cash Collateral in
an amount not less than the applicable Minimum Collateral Amount (determined in
the case of Cash Collateral provided pursuant to clause (iv) above, after giving
effect to Section 2.15(b) and any Cash Collateral provided by the Defaulting
Lender). Additionally, if the Administrative Agent notifies the Company at any
time that the Outstanding Amount of all L/C Obligations at such time exceeds
105% of the Letter of Credit Sublimit then in effect, then, within two Business
Days after receipt of such notice, the Company shall provide Cash Collateral for
the Outstanding Amount of the L/C Obligations in an amount not less than the
amount by which the Outstanding Amount of all L/ Obligations exceeds the Letter
of Credit Sublimit.


(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
interest bearing deposit accounts at the Administrative Agent. The Company, and
to the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to (and subjects to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Issuer and the Lenders, and agrees
to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Company, or the relevant Defaulting Lender, will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. The Company
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.


(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.


(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the good faith
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer

51

--------------------------------------------------------------------------------


may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.


2.15 Defaulting Lenders.


(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i) Waivers and Amendment. The Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.


(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amount received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.08 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder; third, to
Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to that
Defaulting Lender in accordance with Section 2.14; fourth, as the Company may
request (so long as no Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Company, to be held in a deposit
account and released pro rata in order to (x) satisfy that Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with
respect to that Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.14; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or the Swing Line Lender against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, that Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Revolving Commitments hereunder without giving effect to Section 2.15(b). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

52

--------------------------------------------------------------------------------




(iii) Certain Fees.


(A) No Defaulting Lender shall be entitled to receive any Commitment Fee payable
under Section 2.09(a) for any period during which such Lender is a Defaulting
Lender (and the Company shall not be required to pay any such fee that otherwise
would have been required to have been paid to such Defaulting Lender).


(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.14.


(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Company shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (b) below, (y) pay to the L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.


(b) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Revolving Commitment) but only to the extent that (x) the
conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Company shall have otherwise notified the
Administrative Agent at such time, the Administrative Agent and the Lenders may
assume that such conditions are satisfied at such time), and (y) such
reallocation does not cause the aggregate principal amount at such time of any
Non-Defaulting Lender’s outstanding Revolving Loans and such Lender’s
participation in L/C Obligations and Swing Line Loans at such time to exceed
such Non- Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.


(c) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (b) above cannot, or can only partially, be effected, the
Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.
(d) Defaulting Lender Cure. If the Company, the Administrative Agent, Swing Line
Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take

53

--------------------------------------------------------------------------------


such other actions as the Administrative Agent may determine to be necessary to
cause the Revolving Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to Section
2.15(b)), whereupon that Lender will cease to be a Defaulting Lender; provided,
that, no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Company while that Lender was a Defaulting
Lender; provided, further, that, except to the extent otherwise expressly agreed
by the affected parties, no change hereunder from Defaulting Lender to Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender.


2.16 Designated Borrowers.


(a) The Company may at any time, upon not less than ten (10) Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), designate any
additional wholly-owned Subsidiary of the Company (an “Applicant Borrower”) as a
Borrower to receive Loans hereunder by delivering to the Administrative Agent
(which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit F (a
“Borrower Request and Assumption Agreement”). The parties hereto acknowledge and
agree that prior to any Applicant Borrower becoming entitled to utilize the
credit facilities provided for herein, the Administrative Agent and the Lenders
shall have received such supporting resolutions, incumbency certificates,
opinions of counsel and other documents or information, in form, content and
scope reasonably satisfactory to the Administrative Agent, as may be required by
the Administrative Agent in its reasonable discretion, and Notes signed by such
new Borrowers to the extent any Lenders so request. If the Administrative Agent
and the Lenders agree that an Applicant Borrower shall be entitled to receive
Loans, then promptly following receipt of (x) all documentation and other
information required by bank regulatory authorities under the applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act and (y) all such requested resolutions, incumbency certificates,
opinions of counsel and other documents or information, the Administrative Agent
shall send a notice in substantially the form of Exhibit G (a “Borrower Notice”)
to the Company and the Lenders specifying the effective date upon which the
Applicant Borrower shall constitute a Borrower for purposes hereof, whereupon
each of the Lenders agrees to permit such Borrower to receive Loans hereunder,
on the terms and conditions set forth herein, and each of the parties agrees
that such Borrower otherwise shall be a Borrower for all purposes of this
Agreement; provided that no Loan Notice or Letter of Credit Application may be
submitted by or on behalf of such Borrower until the date five (5) Business Days
after such effective date.


(b) The Obligations of the Company and each Borrower that is a Domestic
Subsidiary shall be joint and several in nature regardless of which such Person
actually receives Credit Extensions hereunder or the amount of such Credit
Extensions received or the manner in which the Administrative Agent or any
Lender accounts for such Credit Extensions on its books and records. Each of the
obligations of the Company and each Borrower that is a Domestic Subsidiary with
respect to Credit Extensions made to it, and each such Borrower’s obligations
arising as a result of the joint and several liability of such Borrower
hereunder, with respect to Credit Extensions made to and other Obligations owing
by the Company and the other Borrowers that are Domestic Subsidiaries hereunder,
shall be separate and distinct obligations, but all such obligations shall be
primary obligations of each such Borrower.



54

--------------------------------------------------------------------------------


(c) The Obligations of the Borrowers that are Foreign Subsidiaries shall be
several in nature.


(d) Each Subsidiary of the Company that is or becomes a “Borrower” pursuant to
this Section 2.16 hereby irrevocably appoints the Company as its agent for all
purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Loans made by
the Lenders, to any such Borrower hereunder. Any acknowledgment, consent,
direction, certification or other action which might otherwise be valid or
effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by the Company,
whether or not any such other Borrower joins therein. Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Company in accordance with the terms of this Agreement shall be
deemed to have been delivered to each Designated Borrower.


(e) The Company may from time to time, upon not less than ten (10) Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Loans payable by such Designated Borrower, or other amounts payable
by such Designated Borrower on account of any Loans made to it, as of the
effective date of such termination. The Administrative Agent will promptly
notify the Lenders of any such termination of a Designated Borrower’s status.


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01 Taxes.


(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.


(i) Any and all payments by or on account of any obligation of any Credit Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Credit Party, then the Administrative Agent or such Credit Party
shall be entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.


(ii) If any Credit Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Credit Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have

55

--------------------------------------------------------------------------------


received had no such withholding or deduction been made.


(iii) If any Credit Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Credit Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Credit Party or the Administrative Agent, to
the extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Credit Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.


(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Credit Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Laws, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.


(c) Tax Indemnifications.


(i) Each of the Credit Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Company by a Lender or the L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error. Each of the Credit Parties shall, and does hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within ten days after demand therefor, for any amount which a Lender of the L/C
Issuer for any reason fails to pay indefeasibly to the Administrative Agent as
required pursuant to Section 3.01(c)(ii) below.


(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Credit Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Credit Parties to do so), (y) the
Administrative Agent and the Credit Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.06(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Credit Parties, as applicable, against any Excluded
Taxes attributable to such Lender or the L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Credit Party in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or

56

--------------------------------------------------------------------------------


liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).


(d) Evidence of Payments. Upon request by any Credit Party or the Administrative
Agent, as the case may be, after any payment of Taxes by such Credit Party or by
the Administrative Agent to a Governmental Authority as provided in this Section
3.01, such Credit Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Credit Party, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such Credit
Party or the Administrative Agent, as the case may be.


(e) Status of Lenders; Tax Documentation.


(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Company and the Administrative Agent, at the time or times reasonably requested
by the Company or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Company or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,


(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;



57

--------------------------------------------------------------------------------


(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:


(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty,


(II) executed originals of IRS Form W-8ECI,


(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or


(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner,


(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and



58

--------------------------------------------------------------------------------


(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the Closing
Date.


(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.


(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Credit Party or with respect to which any Credit Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Credit
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Credit Party under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Credit Party, upon the request
of the Recipient, agrees to repay the amount paid over to the Credit Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Credit Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Credit Party or any other Person.



59

--------------------------------------------------------------------------------


(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Revolving Commitments and the repayment, satisfaction or discharge of all
other Obligations.


3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurocurrency Base Rate (whether denominated in
Dollars or Alternative Currencies), or to determine or charge interest rates
based upon the Eurocurrency Base Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Company through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans or, if such notice relates to the unlawfulness or
asserted unlawfulness of charging interest based on the Eurocurrency Base Rate,
to make Base Rate Loans as to which the interest rate is determined with
reference to the Eurocurrency Base Rate, shall be suspended, until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), either prepay or, if applicable and such Loans are denominated in
Dollars, convert all such Eurocurrency Rate Loans of such Lender and Base Rate
Loans as to which the interest rate is determined with reference to the
Eurocurrency Base Rate to Base Rate Loans as to which the rate of interest is
not determined with reference to the Eurocurrency Base Rate, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans or a
Base Rate Loan as to which the interest rate is determined with reference to the
Eurocurrency Base Rate. Notwithstanding the foregoing and despite the illegality
for such a Lender to make, maintain or fund Eurocurrency Rate Loans or Base Rate
Loans as to which the interest rate is determined with reference to the
Eurocurrency Base Rate, that Lender shall remain committed to make and maintain
Base Rate Loans as to which the rate of interest is not determined with
reference to the Eurocurrency Base Rate and shall be entitled to recover
interest at such Base Rate. Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.


Each Lender at its option may make any Credit Extension to any Designated
Borrower which is a Foreign Subsidiary by causing any domestic or foreign branch
or Affiliate of such Lender (each a “Designated Lender”) to make such Credit
Extension (and in the case of an Affiliate, the provisions of Sections 3.01
through 3.05 and 10.04 shall apply to such Affiliate to the same extent as to
such Lender); provided that any exercise of such option shall not affect the
obligation of the relevant Borrower to repay such Credit Extension in accordance
with the terms of this Agreement; provided, however, if any Lender or any
Designated Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Designated Lender to perform its obligations hereunder or to issue,
make, maintain, fund or charge interest with respect to any Credit Extension to
any Designated Borrower who is organized under the laws of a jurisdiction other
than the United States, a State thereof or the District of Columbia then, on
notice thereof by such Lender to the Company through the Administrative Agent,
and until such notice by such Lender is revoked, any obligation of such Lender
to issue, make, maintain, fund or charge interest with respect to any such
Credit Extension shall be suspended. Upon receipt of such notice, the Credit
Parties shall, take all reasonable actions requested by such Lender to mitigate
or avoid such illegality.



60

--------------------------------------------------------------------------------


3.03 Inability to Determine Rates.


(a) If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan, or
(B) adequate and reasonable means do not exist for determining the Eurocurrency
Base Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan (in each
case with respect to clause (i), “Impacted Loans”), or (ii) the Administrative
Agent or the Required Lenders determine that for any reason the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Company
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods) and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Base Rate component of the Base Rate,
the utilization of the Eurocurrency Base Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice and during such period
Base Rate Loans shall be made and continued based on the interest rate
determined by the greater of clauses (a) and (b) in the definition of Base Rate.
Upon receipt of such notice, the Company may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in the
affected currency or currencies or, failing that, will be deemed to have
converted such request into a request for a Borrowing of (or conversion to) Base
Rate Loans in Dollars in the amount specified therein.


(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent in consultation with the Company and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the affected Lenders notify the Company that such alternative interest
rate does not adequately and fairly reflect the cost to the Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Company written notice thereof.


3.04 Increased Costs.


(a) Increased Costs Generally. If any Change in Law shall:


(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in Section 3.04(e) or the Eurodollar
Rate) or the L/C Issuer;



61

--------------------------------------------------------------------------------


(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or


(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Base Rate (or of maintaining its obligation to
make any such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Company will pay (or cause the
applicable Borrower to pay) to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.


(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Revolving Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swing Line held by,
such Lender, or the Letters of Credit issued by the L/C Issuer, to a level below
that which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Company will pay (or cause the applicable
Borrower to pay) to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.


(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Borrower to pay) such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.


(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender notifies the Company of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

62

--------------------------------------------------------------------------------




(e) Additional Reserve Requirements. To the extent not already reflected in the
calculation of any interest rate, the Company shall pay (or cause the applicable
Borrower to pay) to each Lender or the L/C Issuer, as the case may be, as long
as such Lender or the L/C Issuer shall be required to comply with any reserve
ratio requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Revolving
Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Revolving Commitment or Loan by such Lender or the L/C Issuer (as determined by
such Lender or the L/C Issuer in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Company shall have received at least 10 days’
prior notice (with a copy to the Administrative Agent) of such additional costs
from such Lender or the L/C Issuer. If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional costs shall be due
and payable 10 days from receipt of such notice.


3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:


(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the applicable
Borrower;


(c) any failure by any Borrower to make payment of any Loan (or interest due
thereon) denominated in an Alternative Currency on its scheduled due date or any
payment thereof in a different currency; or


(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13;


including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Borrower to pay)
any customary administrative fees charged by such Lender in connection with the
foregoing.


For purposes of calculating amounts payable by the Company (or the applicable
Borrower) to the Lenders under this Section 3.05, each Lender shall be deemed to
have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Rate used
in determining the Eurocurrency Rate for such Loan by a matching deposit or
other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.



63

--------------------------------------------------------------------------------


3.06 Mitigation Obligations; Replacement of Lenders.


(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender or the L/C Issuer gives a notice pursuant to
Section 3.02, then such Lender or the L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates (in any event provided that any
Loans extended to a Borrower governed by the laws of The Netherlands can only be
assigned to another legal entity if the assignee will acquire a Loan of at least
EUR 100,000 (or its equivalent in another currency) or otherwise qualifies as a
PMP), if, in the judgment of such Lender or the L/C Issuer, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender or the L/C Issuer to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or the L/C Issuer. The
Company hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.


(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if any Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Company may replace such Lender in accordance with Section 10.13.


3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive the termination of the commitments and the repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.


ARTICLE IV
CONDITIONS PRECEDENT


4.01 Conditions to Effectiveness and Initial Credit Extension. The occurrence of
the Closing Date and the obligation of the L/C Issuer each Lender to make its
initial Credit Extension hereunder on the Closing Date is subject to
satisfaction of the following conditions precedent:


(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.


(b) The Administrative Agent (or its counsel) shall have received (i) from each
Borrower, a Note for each Lender as has been requested by such Lender, (ii) from
the Guarantors, the Subsidiary Guaranty signed by all such parties and (iii)
from the Company, the Company Guaranty signed by the Company.


(c) The Administrative Agent shall have received the favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date), in a form reasonably

64

--------------------------------------------------------------------------------


satisfactory to the Administrative Agent, and covering such other matters
relating to the Credit Parties, this Agreement, the Loan Documents or the
Transactions as the Required Lenders shall reasonably request. The Borrowers
hereby request such counsel to deliver such opinions.


(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Credit Party, the
authorization of the Transactions to which such Credit Party is a party, and any
other legal matters relating to the Credit Parties, this Agreement, the Loan
Documents or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.


(e) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the President of the Company or a Financial Officer
of the Company, confirming that:


(i) on the Closing Date, both before and after giving effect to the Credit
Extensions and the other Transactions occurring on such date, no Default or
Event of Default shall have occurred and be continuing; and


(ii) the representations and warranties contained in Article V of this Agreement
(including, without limitation, the representation and warranty set forth in
Section 5.04(b)) shall be true in all material respects on and as of the date of
such Borrowing except for changes expressly permitted herein and except to the
extent that such representations and warranties relate solely to an earlier date
(in which event such representations and warranties shall have been true in all
material respects on and as of such earlier date).


(f) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including (i) any fees payable
under this Agreement or the Fee Letter, and (ii) to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Company hereunder.


(g) The Administrative Agent shall have received certified copies of all
consents, approvals, authorizations, registrations, filings and orders required
to be made or obtained by all Borrowers and all Guarantors in connection with
the financings evidenced by this Agreement and the other Transactions, and all
such consents, approvals, authorizations, registrations, filings and orders
shall be in full force and effect and all applicable waiting periods shall have
expired, and no investigation or inquiry by any Governmental Authority in
respect of such financings or other Transactions shall be ongoing.


(h) Since May 31, 2013, there shall have occurred no events, acts, conditions or
occurrences of whatever nature, singly or in the aggregate, that have had, or
are reasonably expected to have, a Material Adverse Effect.


(i) No actions, suits or other legal proceedings shall be pending or, to the
knowledge of the Company, threatened, against or affecting the Borrowers or the
Guarantors and seeking to enjoin, restrain, or otherwise challenge or contest
the validity of the financings evidenced by this Agreement or the other
Transactions. The Company shall have delivered or otherwise made available to
the Administrative Agent and the Lenders the consolidated financial statements
for the Company and its Subsidiaries for the Fiscal Year ended May 31, 2013,
including balance sheet and income and cash flow statements, audited by
independent public accountants of recognized national standing and prepared in
conformity with GAAP, and the consolidated financial statements of the Company
and its Subsidiaries for the Fiscal Quarter and year-to-date period ended
November 30, 2013, and such other financial information as the Administrative
Agent or the Required Lenders may have reasonably

65

--------------------------------------------------------------------------------


requested.


(j) The Company shall have duly completed and submitted to the Administrative
Agent a Loan Notice for funding of its Loans, and the Administrative Agent shall
have received, not less than three Business Days prior to the Closing Date, a
fully-executed Funding Indemnity Letter.


(k) The Administrative Agent shall have received evidence that (i) the 2010
Credit Agreement shall have been amended and restated concurrently with the
Closing Date and all indebtedness thereunder shall have been repaid concurrently
with the Closing Date and (ii) the
2012 Credit Agreement shall have been amended and restated concurrently with the
Closing Date and all indebtedness thereunder shall have been repaid concurrently
with the Closing Date.


(l) Each Lender shall have obtained all applicable licenses, consents, permits
and approvals as deemed necessary by such Lender in order to execute and perform
the transactions contemplated by the Loan Documents (and each Lender that has
signed this Agreement shall be deemed to have represented that the requirements
of this clause (l) have been met with respect to such Lender).


(m) The Administrative Agent shall have received all other documents,
certificates, and other information as the Administrative Agent may reasonably
request.


Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.


4.02 Conditions to all Credit Extensions.


The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:


(a) The representations and warranties of the Company and each other Credit
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.



66

--------------------------------------------------------------------------------


(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.


(c) The Administrative Agent and, if applicable, the L/C Issuer and/or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.


(d) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Required Lenders (in
the case of any Loans to be denominated in an Alternative Currency) or the L/C
Issuer (in the case of any Letter of Credit to be denominated in an Alternative
Currency) would make it impracticable for such Credit Extension to be
denominated in the relevant Alternative Currency.


Each Request for Credit Extension submitted by a Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.


ARTICLE V
REPRESENTATIONS AND WARRANTIES


Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:


5.01 Organization; Powers. The Company and each of its Subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.


5.02 Authorization; Enforceability. The Transactions are within each Credit
Party’s organizational powers and have been duly authorized by all necessary
organizational action and, if required, the action by the holders of such Credit
Party’s Equity Interests. This Agreement and each other Loan Document has been
duly executed and delivered by each Credit Party thereto and constitutes a
legal, valid and binding obligation of each Credit Party, enforceable in
accordance with its terms, subject to applicable Debtor Relief Law and subject
to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.


5.03 Governmental Approvals; No Conflicts. The Transactions (a) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation or
Organization Documents of any of the Credit Parties or any order of any
Governmental Authority, (c) will not violate or result in a default under any
material indenture, agreement or other instrument binding upon any of the Credit
Parties or its assets (including either of the Existing Credit Agreements), and
(d) will not result in the creation or imposition of any Lien on any asset of
any of the Credit Parties, other than as expressly permitted by the Loan
Documents.



67

--------------------------------------------------------------------------------


5.04 Financial Condition; No Material Adverse Change.


(a) The Company has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the Fiscal Year ended May 31, 2013, reported on by Deloitte & Touche LLP,
independent public accountants, and (ii) as of and for the Fiscal Quarter and
the portion of the Fiscal Year ended November 30, 2013, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.


(b) Since May 31, 2013, there have been no events, acts, conditions or
occurrences, singly or in the aggregate, that have had or could reasonably be
expected to have a Material Adverse Effect.


5.05 Properties.


(a) Each of the Company and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and Personal property sufficient for the
conduct of its business, except for minor defects in title that do not interfere
with its ability to conduct its business as currently conducted or to utilize
such properties for their intended purposes, in each case free and clear of all
Liens except as expressly permitted by the Loan Documents.


(b) Each of the Company and its Subsidiaries owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business, free and clear
of all Liens except as expressly permitted by the Loan Documents, and the use
thereof by the Company and its Subsidiaries does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


5.06 Litigation and Environmental Matters.


(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrowers,
threatened against or affecting the Company or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.


(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, or (ii) has
become subject to any Environmental Liability.


5.07 Compliance with Laws and Agreements. Except where such compliance is being
contested in good faith by appropriate proceedings, each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material

68

--------------------------------------------------------------------------------


Adverse Effect. No Default has occurred and is continuing.


5.08 Investment Company Status. Neither the Company nor any of its Subsidiaries
is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of
1940.


5.09 Taxes. Each of the Company and its Subsidiaries has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except (a)
Taxes that are being contested in good faith by appropriate proceedings and for
which the Company or such Subsidiary, as applicable, has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.


5.10 ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $5,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $5,000,000 the fair
market value of the assets of all such underfunded Plans.


5.11 Subsidiaries. Schedule 5.11 to this Agreement lists each Subsidiary of the
Company as of the Closing Date and accurately sets forth for such Subsidiary the
type of entity, its jurisdiction of organization, the holders of its Equity
Interests, and whether as of the Closing Date such Subsidiary is a Significant
Subsidiary and/or a Material Subsidiary.


5.12 Margin Securities. Neither the Company nor any of its Subsidiaries (i) is
engaged in the business of purchasing or carrying “margin stock” as defined in
Regulation U of the Board, or (ii) has used any proceeds of any Loans or Letters
of Credit to purchase or carry any such “margin stock” contrary to the
provisions of Regulation U or Regulation X of the Board.


5.13 Disclosure. None of the reports, financial statements, certificates and
other information furnished by or on behalf of any Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading at the time made
or delivered; provided that, with respect to projected financial information,
the Borrowers represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.


5.14 Taxpayer Identification Number; Other Identifying Information. The true and
correct (a) U.S. taxpayer identification number of the Company and (b) unique
identification number of each Designated Borrower that has been issued by its
jurisdiction of organization, are each set forth on Schedule 10.02.


5.15 OFAC. None of Credit Parties, nor any of their Subsidiaries, nor, to the
knowledge of the Credit Parties and their Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
currently the subject of any Sanctions, nor is any Credit Party or any

69

--------------------------------------------------------------------------------


Subsidiary located, organized or resident in a Designated Jurisdiction.


ARTICLE VI
AFFIRMATIVE COVENANTS


So long as any Lender shall have any Revolving Commitment hereunder or any Loan
or other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter
of Credit shall remain outstanding, each Borrower covenants and agrees with the
Lenders and the Administrative Agent that:


6.01 Financial Statements and Other Information. The Company will furnish to the
Administrative Agent and each Lender:


(a) within 100 days after the end of each Fiscal Year of the Company (or such
shorter period for the delivery of such statements as is required by the Term
Loan Agreement), its audited consolidated balance sheet and related statements
of operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;


(b) within 50 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year of the Company (or such shorter period for the delivery of such
statements as is required by the Term Loan Agreement) (commencing with the
Fiscal Quarter ending February 28, 2014), its consolidated balance sheet and
related statements of operations and cash flows as of the end of and for such
Fiscal Quarter and the then elapsed portion of the Fiscal Year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
Fiscal Year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;


(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate (which Compliance Certificate may be
delivered jointly under this Agreement and the Term Loan Agreement so long as
the applicable covenants and provisions are the same under both agreements)
signed by a Financial Officer of the Company (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (ii)
setting forth reasonably detailed calculations demonstrating compliance with
Sections 7.08 and 7.09, and (iii) describing in reasonable detail any change in
GAAP or in the application thereof that has occurred since the date of the
audited financial statements for the immediately preceding Fiscal Year that is
material with respect to the financial statements accompanying such certificate
(which delivery may, unless the Administrative Agent, or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes);



70

--------------------------------------------------------------------------------


(d) promptly after the same become publicly available, copies of all annual and
quarterly reports filed by the Company or any Subsidiary with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, as
the case may be;


(e) promptly upon the receipt thereof, a copy of any management letter or
management report prepared by the Company’s independent certified public
accountants in conjunction with the financial statements described in Section
6.01(a); and


(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.


Notwithstanding the foregoing requirements for delivery of annual and quarterly
financial statements and reports and other filings in Section 6.01(a), (b) and
(d) above (to the extent such documents are included in material otherwise filed
with the SEC), and notices required to be given pursuant to Section 6.02, such
delivery and notice requirements may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent) including, to the extent the Lenders and the
Administrative Agent have access thereto and such documents are available
thereon, the EDGAR Database and sec.gov; provided that the Company shall notify
the Administrative Agent and each Lender (by facsimile or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Company with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.


The Company hereby acknowledges that (a) the Administrative Agent and/or MLPFS
will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Company hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Debt Domain,
IntraLinks, Syndtrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to either of
the Company or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Person’s securities. The Company hereby agrees
that so long as the Company is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Company shall be deemed to have authorized the
Administrative Agent, MLPFS and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the Company
or its securities for purposes of United States Federal and state securities
laws (provided that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the

71

--------------------------------------------------------------------------------


Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated as “Public Side Information.”
Notwithstanding the foregoing, the Company shall be under no obligation to mark
any Borrower Materials “PUBLIC.”


6.02 Notices of Material Events. The Company will furnish to the Administrative
Agent and each Lender prompt (and in any event within five Business Days)
written notice of the following:


(a) the occurrence of any Default or Event of Default;


(b) the filing or commencement of any actions, suits or proceedings by or before
any arbitrators or Governmental Authorities against or affecting the Company or
any Subsidiaries or other Affiliates thereof that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;


(c) if and when the Company or any member of the ERISA Affiliate (i) gives or is
required to give notice to the PBGC of any Reportable Event with respect to any
Plan which might reasonably be expected to constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such Reportable Event, a
copy of the notice of such Reportable Event given or required to be given to the
PBGC, (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA, a copy of such notice, or (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate or appoint a trustee to
administer any Plan, a copy of such notice, in each case where such Reportable
Event, withdrawal liability, termination or appointment could reasonably be
expected to have or cause a Material Adverse Effect; and


(d) the cancellation or termination of any material agreement or the receipt or
sending of written notice of default or intended termination or cancellation of
any material agreement, in any case that could reasonably be expected to have a
Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.


6.03 Maintenance of Existence. Each Borrower shall at all times maintain its
legal existence in the jurisdiction of its organization. The Company shall cause
each of the Material Subsidiaries to maintain its legal existence, provided,
that (i) the Company may dissolve Subsidiaries from time to time if (x) the
Company has determined that such dissolution is desirable, and (y) such
dissolution could not reasonably be expected to have or cause a Material Adverse
Effect, or (ii) the Company or any Subsidiary may eliminate or discontinue a
business line pursuant to Section 7.03(c).


6.04 Payment of Obligations. The Company will, and will cause each of its
Subsidiaries to, pay its obligations, including Tax liabilities, that, if not
paid, could reasonably be expected to result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, and
the Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (b) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.



72

--------------------------------------------------------------------------------


6.05 Maintenance of Properties; Insurance. The Company will, and will cause each
of its Subsidiaries to, (a) keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, (b) maintain and keep in full
force and effect all rights in respect of Intellectual Property used in the
business of the Company and its Subsidiaries, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect, and (c)
maintain, with financially sound and reputable insurance companies or through
adequate self-insurance programs, insurance in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations or consistent with past
practices of the Company and such Subsidiaries.


6.06 Books and Records; Inspection Rights. The Company will (i) keep, and cause
each of its Subsidiaries to keep, proper books of record and account in which
full, true and correct entries in conformity with GAAP shall be made of all
dealings and transactions in relation to its business and activities; and (ii)
permit, and cause each of its Subsidiaries to permit, representatives of any
Lender, after written notice to an officer of the Company or Subsidiary, at such
Lender’s expense during any period in which a Default or Event of Default is not
in existence and at the Company’s expense during any period in which a Default
or Event of Default is in existence, to visit (which date of visit shall be two
(2) Business Days after the date such request is made or any earlier date as may
be mutually agreed by the Company and such Lender) and inspect any of their
respective properties, to examine and make abstracts from any of their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants. The Company agrees to cooperate and assist in such visits and
inspections, in each case at such reasonable times and as often as may
reasonably be desired. Notwithstanding the foregoing, during any period in which
no Event of Default is in existence, neither the Administrative Agent nor any
Lender may engage in (i) more than two inspections per Fiscal Year or (ii)
discussions with the Company’s independent public accountants, unless the
Company shall have otherwise consented to same.


6.07 Compliance with Laws. The Company will, and will cause each of its
Subsidiaries and each of its ERISA Affiliates to, comply with applicable laws
(including but not limited to ERISA), regulations, executive orders, and similar
requirements of governmental authorities (including but not limited to PBGC),
except where the necessity of such compliance is being contested in good faith
through appropriate proceedings or except where the noncompliance with which
could not be reasonably expected to cause or result in a Material Adverse
Effect.


6.08 Use of Proceeds. The proceeds of the Loans shall be used solely (a) to
refinance existing Indebtedness and pay fees, costs and expenses related thereto
(b) to finance Acquisitions and the fees and expenses related thereto, (c) to
pay fees and expenses incurred in connection with this Agreement and/or (d) for
other lawful corporate purposes (including, without limitation, share
repurchases).


6.09 Additional Guarantors. (a) Not later than 30 days (or such longer period as
the Administrative Agent may agree) after the date required for delivery of any
quarterly or annual financial statements pursuant to Section 6.01, if any
Domestic Subsidiary (other than a Bank Subsidiary or an Excluded Domestic
Subsidiary) that is not a Guarantor as of the period end date of such financial
statements would qualify as of such period end date as a Significant Subsidiary
or (b) promptly (or such period as the Administrative Agent may agree) after the
date that any Subsidiary becomes a guarantor with respect to the Term Loan
Agreement, the Company shall cause such Subsidiary to execute and deliver to the
Administrative Agent a Subsidiary Guaranty Supplement pursuant to which such
Subsidiary agrees to be bound by the terms and provisions of the Subsidiary
Guaranty, accompanied by (i) all other Loan Documents related thereto, (ii)
certified copies of the certificates or articles of incorporation, organization
or formation, by-laws, limited liability company agreements, partnership
agreements, and other applicable Organization

73

--------------------------------------------------------------------------------


Documents, appropriate authorizing resolutions of the board of directors, board
of managers, or comparable body, and opinions of counsel for such Subsidiary
comparable to those delivered pursuant to Section 4.01, and (iii) such other
documents as the Administrative Agent may reasonably request. The Company may
request that any Guarantor cease to be a Guarantor and be released and
discharged from its obligations under the Subsidiary Guaranty if (i) the Equity
Interests of such Guarantor are being sold or otherwise disposed of, or such
Guarantor is being dissolved, in a transaction not prohibited by the terms of
this Agreement, or (ii) such Guarantor both (A) (x) has ceased to qualify as a
Significant Subsidiary as indicated by the most recent quarterly or annual
financial statements delivered pursuant to Section 6.01 or (y) after giving pro
forma effect to any Asset Sale or sale or other disposition made by such
Guarantor or Subsidiaries of such Guarantor as if such Asset Sale or disposition
occurred during the most recent period for which financial statements have been
delivered pursuant to Section 6.01, would cease to qualify as a Significant
Subsidiary and (B) has or is being released as a guarantor of the obligations of
the Company and/or the Borrowers, as applicable, under the Term Loan Agreement
(if and to the extent then existing, as applicable).


6.10 PayPros Acquisition. Deliver to the Administrative Agent, at least one
Business Day prior to the closing of the PayPros Acquisition, a Compliance
Certificate calculating the Leverage Ratio on a pro forma basis after giving
effect to the PayPros Acquisition.


ARTICLE VII
NEGATIVE COVENANTS


So long as any Lender shall have any Revolving Commitment hereunder or any Loan
or other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter
of Credit shall remain outstanding, each Borrower covenants and agrees with the
Lenders and the Administrative Agent that:


7.01 Subsidiary Indebtedness. The Company will not permit any Subsidiary (other
than a
Subsidiary Guarantor) to create, incur or suffer to exist any Indebtedness,
other than:


(a) Indebtedness existing on the date of this Agreement and described on
Schedule7.01;


(b) Indebtedness secured by Liens permitted pursuant to the terms of Section
7.02(a)(iii);


(c) Indebtedness of such Subsidiary owing to the Company or any other
Subsidiary;


(d) [Reserved];


(e) Indebtedness arising from the renewal or extension of any Indebtedness
described in clauses (a), (b), (f) or (k), provided that the amount of such
Indebtedness is not increased and any Liens securing such Indebtedness attached
only to the assets previously serving as collateral for such Indebtedness prior
to such renewal or extension;


(f) Indebtedness owing by such Subsidiary that was in existence at the time such
Person first became a Subsidiary, or at the time such Person was merged into or
consolidated with a Subsidiary, which Indebtedness was not created or incurred
in contemplation of such event, provided that such Indebtedness is at the time
permitted pursuant to the terms of Section 7.02 (in the case of any Indebtedness
secured by any Liens on assets of such Subsidiary);

74

--------------------------------------------------------------------------------


(g) Indebtedness resulting from Surety Indemnification Obligations of such
Subsidiary;


(h) Indebtedness, if any, which may be deemed to exist with respect to Swap
Agreements;


(i) Indebtedness, if any, that may exist in respect of deposits or payments made
by customers or clients of such Subsidiaries;


(j) Indebtedness owed in respect of any netting services, overdrafts and related
liabilities arising from treasury, depository and cash management services or in
connection with any automated clearing−house transfers of funds or in respect of
letters of credit or bankers’ acceptances supporting trade payables;


(k) other Indebtedness of such Subsidiaries (including any Indebtedness of a
Designated Borrower that is a Foreign Subsidiary Borrower and not a Subsidiary
Guarantor) not described in clauses (a) through (j) or (l) incurred or created
following the Closing Date so long as on the date of such incurrence or creation
the sum of (A) the aggregate principal amount of such Indebtedness and (B) the
aggregate principal amount of all Indebtedness incurred under clauses (a), (e)
(in the case of renewals or extension of Indebtedness described in clauses (a)
or (k)), and (k) and outstanding on such date (including any Indebtedness of a
Designated Borrower that is a Foreign Subsidiary Borrower and not a Subsidiary
Guarantor), does not exceed an amount equal to twenty-five percent (25%) of Net
Worth as at the end of the Company’s most recently ended Fiscal Quarter for
which financial statements have been made available, or are required to have
been made available, to the Administrative Agent prior to such date; and


(l) all premiums (if any), interest, fees, expenses, charges and additional or
contingent interest on obligations described in clauses (a) through (k).


7.02 Liens. No Borrower will, nor will any Borrower permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:


(a) (i) Liens existing on the date of this Agreement and described on Schedule
7.02 securing Indebtedness outstanding on the date of this Agreement;


(ii) Liens existing on any asset of any Person at the time such Person becomes a
Subsidiary, or at the time such Person was merged into or consolidated with the
Company or a Subsidiary, which Lien was not created in contemplation of such
event and, if such Lien secures Indebtedness of a Subsidiary, such Indebtedness
is permitted pursuant to the terms of Section 7.01;


(iii) Liens on any asset securing Indebtedness (including, without limitation, a
Capital Lease Obligation) incurred or assumed for the purpose of financing all
or any part of the cost of acquiring or constructing such asset, provided that
such Lien (x) attaches to such asset (and no other asset) concurrently with or
within 18 months after the acquisition or completion of construction thereof,
and (y) secures solely such Indebtedness incurred or assumed for the purpose of
financing all or any part of the cost of acquiring or constructing such asset;
provided that the aggregate amount of Indebtedness secured by Liens permitted
pursuant to this clause (a)(iii) of this Section 7.02 shall count

75

--------------------------------------------------------------------------------


toward usage of the basket for Liens contained in clause (k) below;


(b) Liens securing Permitted Pari Passu Indebtedness, provided that all
requirements and conditions set forth in the definition of the term “Permitted
Pari Passu Indebtedness” shall be satisfied at all times any such Liens are in
effect;


(c) Liens securing Indebtedness owing by the Company or any Subsidiary to any
Credit Party;


(d) Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted by any of the foregoing clauses (a)
through (c) of this Section, provided that (i) such Indebtedness is not secured
by any additional assets, and (ii) the amount of such Indebtedness secured by
any such Lien is not increased;


(e) Permitted Encumbrances;


(f) Liens in respect of any taxes which are either (x) not, as at any date of
determination, due and payable or (y) being contested in good faith as permitted
by Section 6.04;


(g) [Reserved];


(h) Liens on cash and cash equivalents deposited or pledged in the ordinary
course of business to secure Surety Indemnification Obligations;


(i) Liens arising due to any cash pooling, netting or composite accounting
arrangements;


(j) customary rights of set-off, revocation, refund or chargeback or similar
rights under deposit, disbursement or concentration account agreements or under
the Uniform Commercial Code (or comparable foreign law) or arising by operation
of law in favor of banks or other financial institutions where the Company or
any of the Subsidiaries maintains deposit, disbursement or concentration
accounts in the ordinary course of business;


(k) other Liens securing Indebtedness in an aggregate amount not to exceed 15%
of Net Worth as at the end of the Company’s most recently ended Fiscal Quarter
for which financial statements have been made available, or are required to have
been made available, to the Administrative Agent; and


(l) Settlement Liens.


7.03 Consolidations, Mergers and Sales of Assets. No Borrower will, nor will any
Borrower permit any of its Material Subsidiaries to, consolidate or merge with
or into, or effect any Asset Sale to, any other Person, or discontinue or
eliminate any Material Subsidiary or business segment, provided that:


(a) the Company may merge with another Person if (i) the Company is the
corporation surviving such merger and (ii) immediately after giving effect to
such merger, no Default or Event of Default shall have occurred and be
continuing;

76

--------------------------------------------------------------------------------


(b) any Borrower (other than the Company) may merge with another Person if (i)
such Borrower is the Person surviving such merger, and (ii) immediately after
giving effect to such merger, no Default or Event of Default shall have occurred
and be continuing;


(c) Subsidiaries other than the Borrowers (i) may merge with, and sell assets
to, another Subsidiary, provided that if one of the Persons involved in such
merger or sale is a Credit Party, the surviving Person or transferee in any such
transaction is or becomes by virtue thereof a Credit Party, (ii) may merge with,
and sell assets to, the Company, so long as the surviving Person or transferee
in any such transaction is the Company, and (iii) may merge with another Person
(other than the Company or another Subsidiary) if (x) such Subsidiary is the
Person surviving such merger or such Person becomes a Subsidiary by virtue
thereof, and (y) no Default or Event of Default shall have occurred and be
continuing;


(d) the Company and its Subsidiaries may eliminate or discontinue business lines
and segments from time to time if such elimination or discontinuance could not
reasonably be expected to have a Material Adverse Effect;


(e) so long as no Event of Default shall then have occurred and be continuing or
would result therefrom, the Company and its Subsidiaries may effect any Asset
Sale so long as the assets to be sold pursuant to all such Asset Sales during
any Fiscal Year have not contributed, in the aggregate, more than twenty-five
percent (25%) of the EBITDA of the Company for the then-most recently completed
period of four consecutive Fiscal Quarters for which financial statements are
available (with the determination of such contribution to EBITDA to be made by
the Company in a manner reasonably acceptable to the Administrative Agent); and


(f) Subsidiaries which are formed for the sole purpose of (1) merging into
Persons that will become Subsidiaries or (2) acquiring the assets or Equity
Interests of Persons and thereafter becoming Subsidiaries, may merge with such
Persons or consolidate those Persons’ assets with the assets of those
Subsidiaries so long as such acquisitions and related transactions are otherwise
permitted by this Agreement.


7.04 Lines of Business. No Borrower, nor any Significant Subsidiary (other than
any Bank Subsidiary) shall conduct or enter into any business, either directly
or through any other Subsidiary, except for any business that is the same or
substantially similar as that of the Company or its existing Subsidiaries or
such other businesses arising therefrom or reasonably related to the payment
services, financial services, transaction processing or money transfer
businesses. No Bank Subsidiary shall conduct or enter into any business except
for banking or similarly regulated businesses.


7.05 Transactions with Affiliates. No Borrower will, nor will any Borrower
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates, in
any case where such transactions, singly or in the aggregate, are material to
the Company and its Subsidiaries, taken as a whole, except (a) at prices and on
terms and conditions not less favorable to the Company or such Subsidiary in any
material respect than could be obtained on an arm’s-length basis from unrelated
third parties, and (b) transactions between or among the Company and any
Guarantors not involving any other Affiliate.


7.06 [Reserved].


7.07 Accounting Changes. No Borrower will, nor will any Borrower permit any
Subsidiary to, make any significant change in accounting practices, except as
required or permitted by GAAP.

77

--------------------------------------------------------------------------------




7.08 Leverage Ratio. The Leverage Ratio at the end of each Fiscal Quarter shall
not be greater than 3.50 to 1.00 for the Fiscal Quarter just ended and the
immediately preceding three Fiscal Quarters; provided that one time during the
term of this Agreement, in connection with an Acquisition, the maximum Leverage
Ratio, with prior notice to the Administrative Agent, may be increased to 3.75
to 1.00 for the one year period beginning on the closing date of such
Acquisition, so long as the Company is in compliance on a pro forma basis with
the maximum Leverage Ratio of 3.75 to 1.00 on the closing date of such
Acquisition after giving effect to such Acquisition; provided, further, that at
the end of such one year period, the maximum Leverage Ratio permitted shall
revert to 3.50 to 1.00.


7.09 Fixed Charge Coverage Ratio. The ratio of (i) EBITR to (ii) Fixed Charges
as at the end of each Fiscal Quarter, shall not be less than 2.50 to 1.00 for
the Fiscal Quarter just ended and the immediately preceding three Fiscal
Quarters.


7.10 Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, to the knowledge of any Credit Party, is the subject of
Sanctions, or, to the knowledge of any Credit Party, in any other manner that
will result in a violation by the Company or any of its Subsidiaries or any
Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line Lender or Swap
Provider of Sanctions.


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES


8.01 Events of Default. Any of the following shall constitute an Event of
Default:


(a) The Company or the applicable Borrower shall fail to pay when and as
required to be paid herein, and in the currency required herein, any principal
of any Loan or any L/C Obligation;


(b) the Company or the applicable Borrower shall fail to pay any interest on any
Loan or on any L/C Obligation or any fee or any other amount (other than an
amount referred to in clause (a) of this Article) payable under this Agreement,
when and as the same shall become due and payable, and such failure shall
continue unremedied thereafter for a period of five Business Days;


(c) any representation or warranty made or deemed made in writing by or on
behalf of any Borrower or any Subsidiary in or in connection with this
Agreement, in any other Loan Document, or any amendment or modification hereof
or waiver hereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, shall prove to have been
untrue or incorrect in any material respect when made or deemed made;


(d) the Company or any applicable Borrower shall fail to observe or perform any
covenant, condition or agreement contained in Section 6.02(a), Section 6.03
(with respect to the Company’s existence) or Section 6.08, or in Article VII;



78

--------------------------------------------------------------------------------


(e) any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b), (c) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after (i) any officer of any Borrower becomes
aware thereof, or (ii) notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);


(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable or within any
applicable grace period for such payment;


(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holders of any
Material Indebtedness or any trustees or agents on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness or
Indebtedness of a Subsidiary that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness or of all the
Equity Interests of such Subsidiary, as the case may be, in a transaction
otherwise expressly permitted under this Agreement, and such Indebtedness is
paid at or prior to the time it becomes due as a result of such transaction;


(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Debtor Relief Law or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;


(i) any Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Debtor Relief Law, (ii) consent to the institution of, or fail
to contest in a timely and appropriate manner, any proceeding or petition
described in clause (h) of this Article, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or cease to pay its debts
generally as such debts become due, (vi) take any action for the purpose of
effecting any of the foregoing;


(j) one or more final judgments for the payment of money in an aggregate amount
in excess of $50,000,000 (exclusive of amounts covered by insurance) shall be
rendered against the Company, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed or deferred, or the judgment or
judgments shall not have been paid in full or otherwise released or discharged;


(k) the Company or any of its ERISA Affiliates shall fail to pay when due any
material amount which it shall have become liable to pay to the PBGC or to a
Plan under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
shall be filed under Title IV of ERISA by the Company, any of its ERISA
Affiliates, any plan administrator or any combination of the foregoing; or the
PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any such Plan or Plans or a
proceeding shall be instituted by a fiduciary of any such Plan

79

--------------------------------------------------------------------------------


or Plans to enforce Section 515 or 4219(c) (5) of ERISA and such proceeding
shall not have been dismissed within 30 days thereafter; or federal tax liens
and/or liens of the PBGC under Section 4068 of ERISA shall be rendered or filed
against the Company or any of its ERISA Affiliates which shall continue
unsatisfied, unreleased and unstayed for a period of 60 days; or a condition
shall exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any such Plan or Plans must be terminated; or the Company or
any its ERISA Affiliates shall be obligated to contribute to, terminate its
participation in, or incur any withdrawal liability with respect to, a
Multiemployer Plan; provided, that no Default or Event of Default shall arise
under this paragraph (k) unless, in the reasonable opinion of the Required
Lenders, when taken together with all other events described in this clause (k)
that have occurred, the foregoing matters could reasonably be expected to result
in liability of the Company and its Subsidiaries in an aggregate amount
exceeding $50,000,000;


(l) a Change in Control shall occur; or


(m) (i) the Subsidiary Guaranty shall cease to be enforceable, (ii) the Company
Guaranty shall cease to be enforceable, (iii) any Borrower or any Subsidiary
shall assert that any Loan Document is not enforceable, or (iv) any default or
event of default under any other Loan Document shall occur or exist and continue
in effect beyond any applicable period to cure such default or event of default;


then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent shall, at the
request of, or may, with the consent of, the Required Lenders, by notice to the
Company, take either or both of the following actions, at the same or different
times: (i) terminate the Revolving Commitments, and thereupon the Revolving
Commitments shall terminate immediately, (ii) declare all Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each of the Borrowers, (iii) require that the
Company Cash Collateralize the L/C Obligations (in an amount equal to the
Minimum Collateral Amount) and (iv) exercise on behalf of itself, the Lenders
all rights and remedies available to it, the Lenders under the Loan Documents;
and in case of any event with respect to any Borrower described in clause (h) or
(i) of this Section, the Revolving Commitments shall automatically terminate and
the principal of all Loans then outstanding, together with accrued interest
thereon and all fees and other Obligations accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each of the
Borrowers, and the obligation of the Company to Cash Collateralize the L/C
Obligations as aforesaid shall become effective, in each case without further
act of the Administrative Agent or any Lender.


8.02 Application of Funds. After the exercise of remedies provided for in
Section 8.01 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically be required to be Cash
Collateralized as set forth in the last paragraph of Section 8.01), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.14 and 2.15, be applied by the Administrative Agent in the following
order:

80

--------------------------------------------------------------------------------


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent to the extent payable under
Section 10.04 and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations arising under the Loan
Documents constituting fees, indemnities and other amounts (other than
principal, interest and Letter of Credit Fees) payable to the Lenders and the
L/C Issuer (including fees, charges and disbursements of counsel to the
respective Lenders and the L/C Issuer to the extent payable under Section 10.04
and amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;


Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Related
Swap Agreements and (b) Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit, ratably among
the Lenders, the Swap Providers and the L/C Issuer in proportion to the
respective amounts described in this clause Fourth held by them;


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the
Company or as otherwise required by Law.


Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Credit Party shall not be paid with amounts
received from such Credit Party or such Credit Party’s assets, but appropriate
adjustments shall be made with respect to payments from other Credit Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.


Notwithstanding the foregoing, Obligations arising under Related Swap Agreements
shall be excluded from the application described above if the Administrative
Agent has not received a Guaranteed Party Designation Notice, together with such
supporting documentation as the Administrative Agent may reasonably request,
from the applicable Swap Provider. Each Swap Provider not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.
ARTICLE IX
ADMINISTRATIVE AGENT


9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together

81

--------------------------------------------------------------------------------


with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuer, and the Company shall not have rights as
a third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.


9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:


(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and


(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and
until notice describing such Default is given in writing to the Administrative
Agent by the Company, a
Lender or the L/C Issuer.



82

--------------------------------------------------------------------------------


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


9.04 Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance, extension, renewal or increase of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Credit Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.


9.06 Resignation of Administrative Agent.


(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring

83

--------------------------------------------------------------------------------


Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.


(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.


(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.


(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Company of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in

84

--------------------------------------------------------------------------------


all cases be a Lender other than a Defaulting Lender), (i) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as applicable, (ii) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.


9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.


9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners or Arrangers listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.


9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise


(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and
10.04) allowed in such judicial proceeding; and


(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and
its agents and counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 10.04.



85

--------------------------------------------------------------------------------


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.


9.10 Guaranty Matters. The Lenders and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if such
Person either ceases to be a Subsidiary as a result of a transaction permitted
hereunder or is eligible to be released from its Subsidiary Guaranty in
accordance with a request by any Borrower pursuant to the last sentence of
Section 6.09. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
pursuant to this Section 9.10.


9.11 Related Swap Agreements. No Swap Provider that obtains the benefit of
Section 8.02 or the Guaranty by virtue of the provisions hereof shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document (or to notice of or to consent to any
amendment, waiver or modification of the provisions hereof or of any Guaranty)
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article IX to the contrary, the Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Related Swap Agreements except to the
extent expressly provided herein and unless the Administrative Agent has
received a Guaranteed Party Designation Notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Swap Provider. The Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Related Swap Agreements in the case
of the Maturity Date.
ARTICLE X
MISCELLANEOUS


10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Company or
any other Credit Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Company or the applicable Credit Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:


(a) extend or increase the Revolving Commitment of any Lender (or reinstate any
Revolving Commitment terminated pursuant to Section 8.01) without the written
consent of such Lender;


(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding any mandatory prepayment) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;



86

--------------------------------------------------------------------------------


(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (ii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (A) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest at the Default Rate or (B) to amend
any financial covenant hereunder (or any defined term used therein) if the
effect of such amendment is to reduce the rate of interest on any Loan or L/C
Borrowing or to reduce any fee payable hereunder;


(d) change Section 2.13 or Section 8.02 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;


(e) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;


(f) release the Company from its obligations under the Loan Documents or all or
substantially all of the value of the Subsidiary Guaranty or the Company
Guaranty, without the written consent of each Lender, except, with respect to
the Subsidiary Guaranty, to the extent the release of any Subsidiary Guarantor
is permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone); or


(g) amend Section 1.06 or the definition of “Alternative Currency”, “LIBOR
Quoted Currency” or “Non-LIBOR Quoted Currency” without the written consent of
each Lender and L/C Issuer obligated to make Credit Extensions in Alternative
Currencies;


and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document, (ii) unless also signed by the L/C
Issuer, no amendment, waiver or consent shall affect the rights or duties of the
L/C Issuer under this Agreement or any Issuer Document relating to any Letter of
Credit issued or to be issued by it; (iii) unless also signed by the Swing Line
Lender, no amendment, waiver or consent shall affect the rights or duties of the
Swing Line Lender under this Agreement; (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto; (v) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Revolving Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender; and (vi) only the consent of the
Company and the Lenders and L/C Issuer that have agreed to issue such Credit
Extensions in the applicable Alternative Currency shall be necessary to amend
the definition of “Eurocurrency Base Rate” to provide for the addition of a
replacement interest rate with respect to such Alternative Currency.


If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Company may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Company to be made pursuant

87

--------------------------------------------------------------------------------


to this paragraph).


Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent, the L/C Issuer,
the Company and the Lenders obligated to make Credit Extensions in Alternative
Currencies to amend the definition of “Alternative Currency”, “LIBOR Quoted
Currency”, “Non-LIBOR Quoted Currency” or “Eurocurrency Base Rate” solely to add
additional currency options and the applicable interest rate with respect
thereto, in each case solely to the extent permitted pursuant to Section 1.06.


Notwithstanding any provision herein to the contrary the Administrative Agent
and the Company may amend, modify or supplement this Agreement or any other Loan
Document to cure or correct administrative errors or omissions, any ambiguity,
omission, defect or inconsistency or to effect administrative changes, and such
amendment shall become effective without any further consent of any other party
to such Loan Document so long as (i) such amendment, modification or supplement
does not adversely affect the rights of any Lender or other holder of
Obligations in any material respect and (ii) the Lenders shall have received at
least five Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment.


10.02 Notices; Effectiveness; Electronic Communication.


(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i) if to the Company or any Foreign Subsidiary Borrower or the Administrative
Agent, the L/C Issuer or the Swing Line Lender, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and


(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

88

--------------------------------------------------------------------------------


(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, the L/C Issuer or the Company may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.


(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of such Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).


(d) Change of Address, Etc. Each of the Company, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices

89

--------------------------------------------------------------------------------


and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Company or its securities for purposes of United
States Federal or state securities laws.


(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic or electronic Loan Notices, Letter of Credit
Applications and Swing Line Loan Notices) purportedly given by or on behalf of a
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Credit Party. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.


10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder or under
any other Loan Document (including the imposition of the Default Rate) preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.01 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.01 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.



90

--------------------------------------------------------------------------------


10.04 Expenses; Indemnity; Damage Waiver.


(a) Costs and Expenses. The Company shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of any one outside counsel (in
addition to any reasonably necessary special counsel and up to one local counsel
in each applicable jurisdiction) for the Administrative Agent), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, the L/C Issuer or any Lender (or any Affiliate of such
Lender for expenses incurred in connection with duties performed under Section
2.02) related (including the fees, charges and disbursements of any one outside
counsel (in addition to any reasonably necessary special counsel and up to one
local counsel in each applicable jurisdiction) for the Administrative Agent or
any Lender, and any additional counsel reasonably necessary in the case of any
actual or potential conflict of interest identified by the Administrative Agent
or by one or more Lenders), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.


(b) Indemnification. The Company shall indemnify the Administrative Agent (and
any sub-agent thereof), each Lender and the L/C Issuer, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including any Credit Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by any Borrower or any Subsidiary, or any
Environmental Liability related in any way to any Borrower or any Subsidiary, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Borrower or any other Credit
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by any Borrower or any other
Credit Party against an Indemnitee for a material breach of such Indemnitee’s
obligations hereunder or under any other Loan Document, if a Borrower or such
other Credit Party has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction.
Notwithstanding anything to the contrary in this Section 10.04(b), with respect

91

--------------------------------------------------------------------------------


to any individual claim (or series of related claims), in no event shall the
Borrowers be required to reimburse the legal fees and expenses of more than one
outside counsel (in addition to any reasonably necessary special counsel and up
to one local counsel in each applicable jurisdiction, but excluding any in-house
counsel) for all Indemnitees collectively, as well as any additional counsel
reasonably necessary in the case of any actual or potential conflict of interest
identified by the Administrative Agent or by one or more Indemnitees. Without
limiting the provisions of Section 3.01(c), this Section 10.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.


(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the outstanding Loans, unfunded Commitments and
participation interests in Swing Line Loans and L/C Obligations of all Lenders
at such time) of such unpaid amount (including any such unpaid amount in respect
of a claim asserted by such Lender), such payment to be made severally among
them based on such Lenders’ Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought),
provided, further that, the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub- agent), the L/C
Issuer or the Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).


(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and each of them hereby waives on
behalf of itself and the other Credit Parties, and acknowledges that no Person
shall have, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby,
other than for direct or actual damages resulting from either (i) the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction, or (ii) the
material breach of such Indemnitee’s confidentiality obligations under this
Agreement or any other Loan Document as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

92

--------------------------------------------------------------------------------


(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.


(f) Survival. The agreements in this Section and the indemnity provisions of
Section10.02(e), shall survive the resignation of the Administrative Agent, the
Swing Line Lender and the L/C Issuer, the replacement of any Lender, the
termination of the Revolving Commitments and the repayment, satisfaction or
discharge of all the other Obligations.


10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.


10.06 Successors and Assigns.


(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.


(b) Assignments by Lenders. Any Lender may at any time after the Closing Date
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement and the other Loan Documents (including all or a portion of
its Revolving Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i) Minimum Amounts.

93

--------------------------------------------------------------------------------


(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned, provided that, any Loans extended to a
Borrower governed by the laws of The Netherlands can only be assigned if the
assignee will acquire a Loan of at least EUR 100,000 (or its equivalent in
another currency) or such Affiliate or Lender otherwise qualifies as a PMP; and


(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of Revolving Commitment and the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed).


(ii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:


(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;


(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender with a Revolving Commitment in respect of the Revolving Commitment
subject to such assignment, an Affiliate of a Lender or an Approved Fund; and


(C) the consent of the L/C Issuer and the Swing Line Lender (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Commitment if such assignment is to a Person that is
not a Lender with a Revolving Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender.


(iii) Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


(iv) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender ereunder, would constitute any of the foregoing Persons described in this
clause (B) or (C) to a natural person.

94

--------------------------------------------------------------------------------




(v) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01,
3.04, 3.05 and 10.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender. Upon
request, each Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.


(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Commitments of, and principal amounts (and stated interest) of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by any Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.


(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person,

95

--------------------------------------------------------------------------------


a Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Commitment and/or the Loans (including participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Company, the Administrative Agent,
the other Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.04(c) without regard to the existence of any
participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.01(a)
that affects such Participant. The Company agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and limitations therein, including the requirements under Section
3.01(e)) (it being understood that the documentation required under Section
3.01(e) shall be delivered to the Lender who sells the participation) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 3.06 and 10.13 as if it were
an assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Company,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.



96

--------------------------------------------------------------------------------


(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty days’ notice to
the Company and the Lenders, resign as L/C Issuer and/or (ii) upon thirty days’
notice to the Company, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Company shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Company to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be. If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.


10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Related Parties and to any Swap Provider (or such
Swap Provider’s professional advisor) (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective Swap Provider (or its advisors), (g) on a
confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, (h) with
the consent of the Company or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available

97

--------------------------------------------------------------------------------


to the Administrative Agent, any Lender, the L/C Issuer or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Company.


For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary in connection with the Transactions relating to
the Company or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Administrative Agent, any Lender
or the L/C Issuer on a nonconfidential basis prior to disclosure by the Company
or any Subsidiary. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.


10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower (other than, for the avoidance of doubt, any Settlement Assets
except to effect Settlement Payments such Lender is obligated to make to a third
party in respect of such Settlement Assets or as otherwise agreed in writing
between the Company and such Lender) against any and all of the obligations of
such Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of such Borrower may be
contingent or unmatured or are owed to a branch or office or Affiliate of such
Lender or the L/C Issuer different from the branch or office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that, in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.


10.09 Interest Rate Limitation. As used in this Agreement the term “interest”
does not include any fees (including, but not limited to, any loan fee, periodic
fee, unused commitment fee or waiver fee) or other charges imposed on the
Borrowers in connection with the indebtedness evidenced by this Agreement, other
than the interest described herein. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,

98

--------------------------------------------------------------------------------


the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder. It is the express intent hereof no Borrower
shall pay, and no Lender receive, directly or indirectly, interest in excess of
that which may be lawfully paid under applicable Law, including the usury laws
in force in the State of Georgia.


10.10 Counterparts; Integration; Effectiveness; Amendment and Restatement.


(a) This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.


(b) The parties to the 2010 Credit Agreement each hereby agree that, at such
time as this Agreement shall have become effective pursuant to the terms of
Section 4.01, (i) the 2010 Credit Agreement automatically shall be deemed
amended and restated in its entirety by this Agreement, (ii) the Revolving
Commitments under the 2010 Credit Agreement and as defined therein automatically
shall be replaced with the Revolving Commitments hereunder and (iii) all
promissory notes issued to the Lenders under the 2010 Credit Agreement and
outstanding on the
Closing Date shall be null and void and shall be deemed to have been replaced by
the Notes issued to the Lenders under this Agreement on the Closing Date. This
Agreement is not a novation of the 2010 Credit Agreement.


10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.


10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the

99

--------------------------------------------------------------------------------


foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.


10.13 Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:


(a) the Company shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);


(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company (in the case of all other amounts);


(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;


(d) such assignment does not violate applicable Laws;


(e) any Loans extended to a Borrower governed by the laws of The Netherlands can
only be assigned if the assignee will acquire a Loan of at least EUR 100,000 (or
its equivalent in another currency) or such assignee otherwise qualifies as a
PMP; and


(f) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.


10.14 Governing Law; Jurisdiction; Etc.


(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF GEORGIA.


(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF GEORGIA SITTING IN THE SUPERIOR COURT OF FULTON COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF GEORGIA, AND
ANY

100

--------------------------------------------------------------------------------


APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH GEORGIA STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER CREDIT
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(c) WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. Each Foreign Subsidiary Borrower
irrevocably designates and appoints the Company, as its authorized agent, to
accept and acknowledge on its behalf, service of any and all process which may
be served in any suit, action or proceeding of the nature referred to in Section
10.14(b). The Company hereby represents, warrants and confirms that the Company
has agreed to accept such appointment. Said designation and appointment shall be
irrevocable by each Foreign Subsidiary Borrower until all Obligations payable by
such Foreign Subsidiary Borrower shall have been paid in full in accordance with
the provisions hereof and such Foreign Subsidiary Borrower shall have been
terminated as a Borrower hereunder. Each Foreign Subsidiary Borrower hereby
consents to process being served in any suit, action or proceeding of the nature
referred to in Section 10.14(b) by service of process upon the Company as
provided in this Section 10.14(d); provided that, to the extent lawful and
possible, notice of said service upon such agent shall be mailed by certified or
registered mail or sent by facsimile to the Company and (if applicable to) such
Foreign Subsidiary Borrower at its address set forth on Section 10.02. Each
Foreign Subsidiary Borrower irrevocably waives, to the fullest extent permitted
by law, all claim of error by reason of any such service in such manner and
agrees that such service shall be deemed in every respect effective service of
process upon such Foreign Subsidiary Borrower in any suit, action or proceeding
and shall, to the fullest extent permitted by law, be taken and held to be valid
and personal service upon personal delivery to such Foreign Subsidiary Borrower.

101

--------------------------------------------------------------------------------


10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arranger and the Lenders,
are arm’s-length commercial transactions between such Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arranger and the
Lenders, on the other hand, (B) such Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) such Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arranger and the
Lenders each are and have been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, have not been, are not, and
will not be acting as an advisor, agent or fiduciary for such Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent nor
the Arranger nor the Lenders have any obligation to such Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arranger and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and neither the Administrative Agent nor the Arranger nor the Lenders have any
obligation to disclose any of such interests to such Borrower or its Affiliates.
To the fullest extent permitted by law, each Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Arranger and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.


10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute” “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state Laws based on the Uniform Electronic
Transactions Act.


10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law

102

--------------------------------------------------------------------------------


October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Credit Parties, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify such Credit Party
in accordance with the Act. Each Borrower shall (and the Company shall cause
each Subsidiary Guarantor to), promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.


10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).





103

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Borrower has executed this Agreement as of the date
stated at the top of the first page hereof, intending to create an instrument
executed under seal.


 
GLOBAL PAYMENTS INC., as a Borrower
 
 
 
 
 
 
By:
/s/ David E. Mangum
 
 
Name:
David E. Mangum
 
 
Title:
Sr. EVP and Chief Financial Officer
 
 
 
 
 
 
GLOBAL PAYMENTS DIRECT, INC., as a Borrower
 
 
 
 
 
 
By:
/s/ David E. Mangum
 
 
Name:
David E. Mangum
 
 
Title:
Treasurer
 
 
 
 
 
 
GLOBAL PAYMENTS UK LTD., as a Borrower
 
 
 
 
 
 
By:
/s/ David E. Mangum
 
 
Name:
David E. Mangum
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
GLOBAL PAYMENTS ACQUISITION CORPORATION 2 S.À.R.L., as a Borrower
 
 
 
 
 
 
By:
/s/ David E. Mangum
 
 
Name:
David E. Mangum
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
GLOBAL PAYMENTS ACQUISITION PS 2 C.V., as a Borrower
 
 
 
 
 
 
For the purposes hereof represented by Global Payments Acquisition PS 1 – Global
Payments Direct S.e.n.c., its general partner
 
 
 
 
 
 
In its turn represented by Global Payments Acquisition PS 1 C.V., its general
partner
 
 
 
 
 
 
In its turn represented by Global Payments Direct, Inc., its general partner
 
 
 
 
 
 
By:
/s/ David E. Mangum
 
 
Name:
David E. Mangum
 
 
Title:
Treasurer
 
 
 
 
 




--------------------------------------------------------------------------------




 
GLOBAL PAYMENTS ACQUISITION PS 1 – GLOBAL PAYMENTS DIRECT S.E.N.C., as a
Borrower
 
 
 
 
 
 
For the purposes hereof represented by Global Payments Acquisition PS 1 C.V.,
its general partner
 
 
 
 
 
 
In its turn represented by Global Payments Direct, Inc., its general partner
 
 
 
 
 
 
By:
/s/ David E. Mangum
 
 
Name:
David E. Mangum
 
 
Title:
Treasurer
 
 
 
 
 
 
BANK OF AMERICA, N.A., as
 
 
Administrative Agent
 
 
 
 
 
 
By:
/s/ Angelo M. Martorana
 
 
Name:
Angelo M. Martorana
 
 
Title:
Assistant Vice President
 
 
 
 
 
 
BANK OF AMERICA, N.A., as Lender, Swing Line Lender and L/C Issuer
 
 
 
 
 
 
By:
 /s/ Thomas M. Paulk
 
 
Name:
Thomas M. Paulk
 
 
Title:
Senior Vice President
 
 
 
 
 
 
FIFTH THIRD BANK, as a Lender
 
 
 
 
 
 
By:
/s/ Kenneth W. Deere
 
 
Name:
Kenneth W. Deere
 
 
Title:
Senior Vice President
 
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
By:
/s/ Brandon K. Fiddler
 
 
Name:
Brandon K. Fiddler
 
 
Title:
Vice President
 
 
 
 
 




--------------------------------------------------------------------------------




 
TD BANK, N.A., as a Lender
 
 
 
 
 
 
By:
/s/ Shreya Shah
 
 
Name:
Shreya Shah
 
 
Title:
Senior Vice President
 
 
 
 
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender
 
 
 
 
 
 
By:
/s/ Lillian Kim
 
 
Name:
Lillian Kim
 
 
Title:
Director
 
 
 
 
 
 
BARCLAYS BANK PLC, as a Lender
 
 
 
 
 
 
By:
/s/ Noam Azachi
 
 
Name:
Noam Azachi
 
 
Title:
Vice President
 
 
 
 
 
 
COMPASS BANK, as a Lender
 
 
 
 
 
 
By:
/s/ Susana Campuzano
 
 
Name:
Susana Compuzano
 
 
Title:
Senior Vice President
 
 
 
 
 
 
REGIONS BANK, as a Lender
 
 
 
 
 
 
By:
/s/ Stephen T. Hatch
 
 
Name:
Stephen T. Hatch
 
 
Title:
Vice President
 
 
 
 
 
 
SUNTRUST BANK, as a Lender
 
 
 
 
 
 
By:
/s/ Todd Haynes
 
 
Name:
Todd Haynes
 
 
Title:
First Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------




 
BANK OF MONTREAL, as a Lender
 
 
 
 
 
 
By:
/s/ J.J. Van Helten
 
 
Name:
J.J. Van Helten
 
 
Title:
CRO, Europe
 
 
 
 
 
 
By:
/s/ Scott Matthews
 
 
Name:
Scott Matthews
 
 
Title:
CFO, Europe
 
 
 
 
 
 
BANK OF MONTREAL, as a Lender
 
 
 
 
 
 
By:
/s/ Joan Spiotto
 
 
Name:
Joan Spiotto
 
 
Title:
Vice President
 
 
 
 
 
 
BANK OF MONTREAL, as a Lender
 
 
 
 
 
 
By:
 /s/ Sean P. Gallaway
 
 
Name:
 Sean P. Gallaway
 
 
Title:
Vice President
 
 
 
 
 
 
CIBC INC., as a Lender
 
 
 
 
 
 
By:
/s/ Andrew R. Campbell
 
 
Name:
Andrew R. Campbell
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
By:
/s/ Rhema Asaam
 
 
Name:
Rhema Asaam
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
BRANCH BANKING AND TRUST COMPANY, as a Lender
 
 
 
 
 
 
By:
 /s/ Brantley Echols
 
 
Name:
Brantley Echols
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------




 
CAPITAL ONE, N.A., as a Lender
 
 
 
 
 
 
By:
/s/ Jacob Villere
 
 
Name:
Jacob Villere
 
 
Title:
Vice President – U.S. Corporate Banking
 
 
 
 
 
 
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
 
 
 
 
 
 
By:
/s/ Virginia Cosenza
 
 
Name:
Virginia Cosenza
 
 
Title:
Vice President
 
 
 
 
 
 
By:
/s/ Ming K. Chu
 
 
Name:
Ming K. Chu
 
 
Title:
Vice President
 
 
 
 
 
 
HSBC BANK USA, N.A., as a Lender
 
 
 
 
 
 
By:
/s/ Patricia Gomes
 
 
Name:
Patricia Gomes
 
 
Title:
Managing Director
 
 
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
By:
/s/ Joe K. Dancy
 
 
Name:
Joe K. Dancy
 
 
Title:
Vice President
 
 
 
 
 
 
CITIZENS BANK OF PENNSYLVANIA, as a Lender
 
 
 
 
 
 
By:
/s/ Arthur D. Burns
 
 
Name:
Arthur D. Burns
 
 
Title:
Senior Vice President
 
 
 
 
 
 
GOLDMAN SACHS BANK USA, as a Lender
 
 
 
 
 
 
By:
/s/ Mark Walton
 
 
Name:
Mark Walton
 
 
Title:
Authorized Signature
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------




 
COMERICA BANK, as a Lender
 
 
 
 
 
 
By:
/s/ Vontoba Terry
 
 
Name:
Vontoba Terry
 
 
Title:
Vice President
 








